Exhibit 10(o)

Execution Version

PURCHASE AND SALE AGREEMENT

by and among

REX RADIO AND TELEVISION, INC., KELLY & COHEN APPLIANCES, INC. and
STEREO TOWN, INC., as Seller,
REX STORES CORPORATION,

and

COVENTRY REAL ESTATE INVESTMENTS, LLC, as Purchaser

--------------------------------------------------------------------------------



TABLE OF CONTENTS

        PAGE    SECTION 1    DEFINITIONS    1  SECTION 2    AGREEMENT TO SELL
AND PURCHASE; PURCHASE PRICE;          LEASEBACK    6       2.1    Agreement to
Sell and Purchase    6       2.2    Payment of Purchase Price; Earnest Money   
7       2.3    Leaseback; License    8  SECTION 3    Seller’s DELIVERIES;
CONDITIONS PRECEDENT    9       3.1    Seller’s Deliveries    9       3.2   
Inspections and Access    11       3.3    Title and Survey; Material Due
Diligence Issues    12       3.4    Estoppels and Consents    15       3.5   
Right of First Refusal and Purchase Option Properties    16       3.6   
Memorandum regarding No Shareholder Approval; SNDAs    19       3.7   
Additional Conditions to Purchaser’s Obligation to Close    19       3.8   
Additional Conditions to Seller’s Obligations to Close    20       3.9   
Fairness Opinion    21       3.10    Covenants Regarding Change in Property
Condition    22       3.11    Delivery of New Surveys in Event of Termination   
22  SECTION 4    CLOSING    22       4.1    Time and Place    22       4.2   
Deliveries    23  SECTION 5    PRORATIONS    25       5.1    Prorations and
Adjustments    25  SECTION 6    REPRESENTATIONS AND WARRANTIES    27       6.1 
  Seller’s Representations and Warranties    27       6.2    Purchaser’s
Representations and Warranties    30       6.3    Survival    31       6.4   
Indemnification    31  SECTION 7    PURCHASE AS-IS    31  SECTION 8    CLOSING
COSTS    32       8.1    Seller’s Closing Costs    32       8.2    Purchaser’s
Closing Costs    32  SECTION 9    BROKERAGE COMMISSIONS    32  SECTION 10   
NOTICE    32  SECTION 11    CASUALTY AND CONDEMNATION    33       11.1   
Casualty    33       11.2    Right of First Refusal in the Event of Termination
Post-Casualty    34       11.3    Condemnation    34  SECTION 12    OPERATIONS
PRIOR TO CLOSING OR TERMINATION    35  SECTION 13    DEFAULTS AND REMEDIES   
36       13.1    Seller Defaults    36       13.2    Purchaser Defaults    36 


i

--------------------------------------------------------------------------------



SECTION 14    OTHER OFFERS    37  SECTION 15    MISCELLANEOUS    38       15.1 
  Entire Agreement; Amendments    38       15.2    Time        38       15.3   
Counterpart Execution    38       15.4    Governing Law    38       15.5   
Assignment; Third Party Beneficiaries    38       15.6    Section Headings   
38       15.7    Severability    39       15.8    WAIVER OF TRIAL BY JURY    39 
     15.9    No Waiver    39       15.10    Time of Performance    39     
 15.11    Commercially Reasonable Efforts    39       15.11    Termination;
Reduction of Purchase Price    39       15.13    Further Assurances    39     
 15.14    Non-Solicitation    40       15.15    1031 Exchange    40       15.16 
  Joint and Several Liability    40       15.17    Allocations    40  SECTION
16    ESCROW    40       16.1    Earnest Money    40       16.2    Duties       
41       16.3    Closing    42      Exhibit 1.1        List of Sites     
Exhibit 2.1(a)(i)    Legal Descriptions      Exhibit 2.3(a)        Form of
Lease      Exhibit 2.3(b)        Form of Guaranty      Exhibit 2.3(c)       
Form of License Agreement      Exhibit 3.4(a)        Form of Space Lease
Estoppel      Exhibit 3.4(b)        Form of REA Estoppel      Exhibit 4.2(a)(i) 
  Form of Deed      Exhibit 4.2(a)(ii)    Form of Space Lease Assignment     
Exhibit 4.2(a)(iii)    Form of Non-Foreign Transferor Certification      Exhibit
4.2(a)(vii)    Form of Date-Down Letter      Exhibit 4.2(a)(x)    Form of REA
Assignment      Exhibit 4.2(a)(xii)    Form of Bill of Sale and Assignment     
Exhibit 12(f)        Insurance Certificate      Schedule 2.1(a)(iv)    Schedule
of Space Lease Documents      Schedule 2.3(a)(i)    Schedule of Twenty Leased
Properties      Schedule 2.3(a)(ii)    Schedule of Twenty Non-Leased Properties 
    Schedule 2.3(e)    Schedule of Twenty-Two Properties      Schedule
3.1(a)(xix)    Schedule of Service Contracts      Schedule 3.3(f)    Schedule of
Additional Properties      Schedule 3.3(i)    Schedule of Environmental
Assessment Properties      Schedule 3.6(a)(vii)    Schedule of 25 Properties   
 


ii

--------------------------------------------------------------------------------



Schedule 6.1(c)(i)    Schedule of Purchase Options  Schedule 6.1(c)(ii)   
Schedule of Rights of First Refusal  Schedule 6.1(e)    Schedule of Litigation 
Schedule 6.1(h)    Schedule of Leasing Commissions  Schedule 6.1(j)    Schedule
of Required Consents  Schedule 15.17    Purchase Price Allocations 


iii

--------------------------------------------------------------------------------



LIST OF DEFINED TERMS

90-Day License Agreement    9  Additional Properties    14  Additional
Properties Material Maintenance Issue    15  Adjusted Aggregate Square Footage 
  42  Adjusted Purchase Price    41  Agreement    1, 2  Beltline    19  Beltline
Release    19  Bill of Sale and Assignment    25  Business Day    40  CBL    18 
CBL Release    18  CERCLA    29  Closing    2  Closing Date    2  Closing
Statement    26  Creditors' Rights Statutes    30  Default Notice    42 
Delivery Items    10  Earnest Money    8  Effective Date    1  Environmental
Evaluation Property    15  Environmental Laws    29  Escrow Agent    2  Existing
Survey    12  Existing Surveys    12  Fairness Opinion    21  Governmental
Notices    10  Guaranty    9  Hazardous Materials    29  Improvements    6 
Indemnitee    32  Indemnitor    32  Inspections    11  Intangible Property    7 
Land    6  Lease    8  Leased Property    3  Leasing Commissions    29  Material
Due Diligence Issue    3  Material Due Diligence Issue Objection    14  Met
Life    17  Met Life Release    17  Newtowne    18  Newtowne Release    18 


--------------------------------------------------------------------------------



Notice    33  Offer    22  Offer Notice    22  Owner’s Title Policies    20 
Permitted Exceptions    12  Personal Property    7  Pre-Closing Impositions   
28  Prohibited Transaction    41  Properties    7  Property    7  Proposed
Transaction    4  PSI Reports    33  Purchase Option Agreements    28  Purchase
Price    7  Purchaser    1  Purchaser Right of First Refusal    22  Randolph   
19  Randolph Release    19  REA    10  REA Assignments    24  REA Estoppel   
16  Real Property    4  Rent Roll    11  Required Consents    30  Restricted
Parties    4  REX Stores    1  Right of First Refusal Agreements    28  ROFR
Holder    16  ROFR Notice    16  ROFR Release    17  Seller    1  Seller One   
1  Seller Three    1  Seller Two    1  Seller’s Material Due Diligence Issue
Response Notice    14  Seller’s REA Estoppel    16  Seller’s Space Lease
Estoppel    16  Seller’s Title Response Notice    13  Seller’s Update Title
Response Notice    13  Service Contracts    11  SNDA    20  Space Lease    7 
Space Lease Tenant    11  Space Lease Assignment    24  Space Lease Estoppel   
16  Space Lease Tenants    11 


v

--------------------------------------------------------------------------------



Square Footage Allocation    41  Superior Transaction    5  Surviving
Obligations    6  Termination Fee    39  Title Commitments    12  Title Company 
  6  Title Objection    12  Title/Survey Review Period    6  Uncured Material
Due Diligence Issue Objection    14  Uncured Title Objection    13  Uncured
Update Objection    13  Update Objection    13  Woelfel    18  Woelfel Release 
  18 


vi

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 8th
day of February, 2007 (the “Effective Date”), by and between REX RADIO AND
TELEVISION, INC., an Ohio corporation (“Seller One”), KELLY & COHEN APPLIANCES,
INC., an Ohio corporation (“Seller Two”), and STEREO TOWN, INC., a Georgia
corporation (“Seller Three”), all having an address at 2875 Needmore Road,
Dayton, OH 45414 (collectively, Seller One, Seller Two and Seller Three,
“Seller”), REX STORES CORPORATION, a Delaware corporation (“REX Stores”), and
COVENTRY REAL ESTATE INVESTMENTS, LLC, a Delaware limited liability company
having an address c/o Coventry Real Estate Advisors, L.L.C., 1 East 52nd Street,
4th Floor, New York, NY 10022 (“Purchaser”).

RECITALS

     A. Seller is the owner of the Properties (as defined below) and desires to
sell the Properties, subject to the terms and conditions of this Agreement.

     B. Purchaser desires to purchase the Properties, subject to the terms and
conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS

     The following capitalized terms shall have the meanings set forth in this
Section 1 for all purposes under this Agreement:

     “90-Day License Agreement” shall have the meaning set forth in Section
2.3(c) .

     “Acquisition Agreement” shall have the meaning set forth in Section 14.2.

     “Acquisition Proposal” means any good faith offer or proposal for the
direct or indirect purchase of all or a material portion of the Properties.

     “Additional Properties” shall have the meaning set forth in Section 3.3(f)
.

     “Additional Properties Material Maintenance Issue” shall have the meaning
set forth in Section 3.3(f) .

     “Adjusted Aggregate Square Footage” shall have the meaning set forth in
Section 15.17.

     “Adjusted Purchase Price” shall have the meaning set forth in Section
15.17.

     “Agreement" shall have the meaning set forth in the first paragraph hereof.

     “Beltline” shall have the meaning set forth in Section 3.5(h) .

-1-

--------------------------------------------------------------------------------



     “Beltline Release” shall have the meaning set forth in Section 3.5(h) .

     “Bill of Sale and Assignment” shall have the meaning set forth in Section
4.2(a)(xii) .

     “Business Day” shall have the meaning set forth in Section 15.10.

     “CBL” shall have the meaning set forth in Section 3.5(e) .

     “CBL Release” shall have the meaning set forth in Section 3.5(e) .

     “CERCLA” shall have the meaning set forth in Section 6.1(f) .

     “Closing” shall mean the consummation of the transactions described herein
as more fully described in Section 4 below.

     “Closing Date” shall mean April 30, 2007.

     “Closing Statement” shall have the meaning set forth in Section 5.1(a) .

     “Creditors’ Rights Statutes” shall have the meaning set forth in Section
6.1(r) .

     “Default Notice” shall have the meaning set forth in Section 16.1(b)(ii)(B)
.

     “Delivery Items” shall have the meaning set forth in Section 3.1(a) .

     “Earnest Money” shall have the meaning set forth in Section 2.2(b) .

     “Effective Date” shall have the meaning set forth in the first paragraph
hereof.

     “Environmental Evaluation Properties” shall have the meaning set forth in
Section 3.3(i) .

     “Environmental Laws” shall have the meaning set forth in Section 6.1(f) .

     “Escrow Agent” shall mean the Title Company.

     “Existing Survey” shall have the meaning set forth in Section 3.3(a) .

     “Fairness Opinion” shall have the meaning set forth in Section 3.9.

     “Governmental Notices” shall have the meaning set forth in Section
3.1(a)(viii) .

     “Guaranty” shall have the meaning set forth in Section 2.3(b) .

     “Hazardous Materials” shall have the meaning set forth in Section 6.1(f) .

     “Improvements” shall have the meaning set forth in Section 2.1(a)(ii) .

     “Indemnitee” shall have the meaning set forth in Section 6.4.

     “Indemnitor” shall have the meaning set forth in Section 6.4.

-2-

--------------------------------------------------------------------------------



     “Inspections” shall have the meaning set forth in Section 3.2(a) .

     “Intangible Property” shall have the meaning set forth in Section 2.1(a)(v)
.

     “Land” shall have the meaning set forth in Section 2.1(a)(i) .

     “Lease” shall have the meaning set forth in Section 2.3(a) .

     “Leased Property” shall mean any Property that is to be subject to a Lease
at Closing.

     “Leasing Commissions” shall have the meaning set forth in Section 6.1(h) .

     “Material Due Diligence Issue” means any zoning, litigation, leasing or
other due diligence issue that may materially and adversely affect the
condition, operations or valuation of any Property, as determined by Purchaser,
excluding any matter expressly identified in the PSI Reports for a Property
other than an Additional Property or any Permitted Exception and subject to
Sections 3.3(f) and (i) hereof. Purchaser agrees that zoning restrictions on any
Property that prohibit a restaurant use shall not be deemed a Material Due
Diligence Issue, if such restrictions do not prohibit other non-restaurant
retail uses.

     “Material Due Diligence Issue Objection” shall have the meaning set forth
in Section 3.3(e) .

     “Met Life” shall have the meaning set forth in Section 3.5(c) .

     “Met Life Release” shall have the meaning set forth in Section 3.5(c) .

     “Newtowne” shall have the meaning set forth in Section 3.5(f) .

     “Newtowne Release” shall have the meaning set forth in Section 3.5(f) .

     “Notice” shall have the meaning set forth in Section 10.

     “Offer” shall have the meaning set forth in Section 3.9(c) .

     “Offer Notice” shall have the meaning set forth in Section 3.9(c) .

     “Owner’s Title Policies” shall have the meaning set forth in Section
3.7(a)(vi) .

     “Permitted Exceptions” shall have the meaning set forth in Section 3.3(b) .

     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

     “Personal Property” shall have the meaning set forth in Section 2.1(a)(iii)
.

     “Pre-Closing Impositions” shall have the meaning set forth in Section
5.1(b) .

-3-

--------------------------------------------------------------------------------



     “Prohibited Transaction” shall have the meaning set forth in Section 15.14.

     “Property” or “Properties” shall have the meaning set forth in Section
2.1(a) .

     “Proposed Transaction” shall mean the transactions contemplated by this
Agreement.

     “PSI Reports” shall have the meaning set forth in Section 8.2.

     “Purchase Option Agreements” shall have the meaning set forth in Section
6.1(c).

     “Purchase Price” shall have the meaning set forth in Section 2.2(a).

     “Purchaser” shall have the meaning set forth in the first paragraph hereof.

     “Purchaser’s Right of First Refusal” shall have the meaning set forth in
Section 3.9(c).

     “Randolph” shall have the meaning set forth in Section 3.5(g).

     “Randolph Release” shall have the meaning set forth in Section 3.5(g).

     “REA” and “REAs ” shall have the meanings set forth in Section 3.1(a)(vii).
“REA Assignments” shall have the meaning set forth in Section 4.2(a)(x). “REA
Estoppel” shall have the meaning set forth in Section 3.4(b) .

     “Real Property” shall mean the Land and the Improvements.

     “Rent Roll” shall have the meaning set forth in Section 3.1(a)(xvii).

     “Required Consents” shall have the meaning set forth in Section 6.1(j).

     “Restricted Parties” shall mean and include REX Stores and each of the
Sellers.

     “REX Stores” shall have the meaning set forth in the first paragraph
hereof.

     “Right of First Refusal Agreements” shall have the meaning set forth in
Section 6.1(c).

     “ROFR Holder” shall have the meaning set forth in Section 3.5(a).

     “ROFR Notice” shall have the meaning set forth in Section 3.5(a).

     “ROFR Release” shall have the meaning set forth in Section 3.5(a) .
“Seller” shall have the meaning set forth in the first paragraph hereof.

     “Seller One” shall have the meaning set forth in the first paragraph
hereof.

     “Seller Three” shall have the meaning set forth in the first paragraph
hereof.

-4-

--------------------------------------------------------------------------------



     “Seller Two” shall have the meaning set forth in the first paragraph
hereof.

     “Seller’s Material Due Diligence Issue Response Notice” shall have the
meaning set forth in Section 3.3(e).

     “Seller’s REA Estoppel” shall have the meaning set forth in Section 3.4(b).

     “Seller’s Space Lease Estoppel” shall have the meaning set forth in Section
3.4(a).

     “Seller’s Title Response Notice” shall have the meaning set forth in
Section 3.3(b).

     “Seller’s Update Title Response Notice” shall have the meaning set forth in
Section 3.3(c).

     “Service Contracts” shall have the meaning set forth in Section
3.1(a)(xix).

     “Sites” shall mean the sites of each Property identified on Exhibit 1.1
attached hereto.

     “SNDA” shall have the meaning set forth in Section 3.6(b).

     “Space Lease” and “Space Leases” shall have the meanings set forth in
Section 2.1(a)(iv).

     “Space Lease Assignment” shall have the meaning set forth in Section
4.2(a)(ii) .

     “Space Lease Estoppel” shall have the meaning set forth in Section 3.4(a).

     “Space Lease Tenant” shall have the meaning set forth in Section
3.1(a)(xvii).

     “Square Footage Allocation” shall have the meaning set forth in Section
15.17.

     “Superior Transaction” means a transaction embodying an Acquisition
Proposal having terms (including conditions to consummation of the contemplated
transaction) that the Board of Directors of REX Stores determines, in its good
faith judgment, to be more favorable to REX Stores and its stockholders than the
Proposed Transaction and for which financing, to the extent required, is then
committed or is reasonably likely to be obtained in a timely manner.

     “Surviving Obligations” shall mean all obligations of Purchaser or Seller
hereunder that expressly survive the Closing or termination of this Agreement.

     “Termination Fee” shall have the meaning set forth in Section 14.2.

     “Title Commitments” shall have the meaning set forth in Section 3.3(a).

     “Title Company” shall mean Chicago Title Insurance Company, 1360 East 9th
Street, Suite 500, Cleveland, Ohio 44114.

     “Title Objection” shall have the meaning set forth in Section 3.3(b).

-5-

--------------------------------------------------------------------------------



     “Title/Survey Review Period” shall mean the period commencing on the
Effective Date and continuing until 5:00 p.m. eastern time on April 18, 2007.

     “Uncured Material Due Diligence Issue Objection” shall have the meaning set
forth in Section 3.3(e).

     “Uncured Update Objection” shall have the meaning set forth in Section
3.3(c).

     “Update Objection” shall have the meaning set forth in Section 3.3(c).

     “Woelfel” shall have the meaning set forth in Section 3.5(d).

     “Woelfel Release” shall have the meaning set forth in Section 3.5(d).

All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural and vice versa.

SECTION 2 AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE; LEASEBACK

     2.1 Agreement to Sell and Purchase.

          (a) Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
following:

  (i)
fee simple title to the land described on Exhibit 2.1(a)(i) attached hereto and
all rights, easements and appurtenances thereto, including any right, title or
interest of Seller in and to adjacent streets, alleys or rights-of-way (the
“Land”).
  (ii)
all buildings, improvements, structures and fixtures situated on the Land,
excluding trade fixtures owned by Space Lease Tenants (as defined below) (the
“Improvements”);
  (iii)
all equipment and other personal property owned by Seller and located in, or
affixed to, the Improvements, excluding inventory owned by Seller and held for
sale in the ordinary course of business and sale and inventory scanning systems,
cash registers, computer equipment and hardware systems utilized by Seller in
the ordinary course of business as a consumer electronics retailer and audio and
car display boards (collectively, the “Personal Property”);
  (iv)
all of Seller’s right, title and interest as landlord in and to each of the
leases and other occupancy agreements (including any amendments or modifications
thereto) encumbering the Land and Improvements, each as described on Schedule
2.1(a)(iv) attached hereto, together with any new leases and other occupancy

-6-

--------------------------------------------------------------------------------



    agreements entered into prior to the Closing Date and permitted under the
terms of this Agreement (each, a “Space Lease”); Land”).   (v)
Seller’s right, title and interest in and to any intangible property owned by
Seller and currently used in the ownership or operation for the Property,
including, without limitation, plans and specifications, architectural and
engineering reports, surveys, permits, licenses, guarantees and warranties,
excluding Seller’s right, title and interest (if any) in and to the trade names
“Rex”, “Rex Radio and Television”, “Rex Television and Appliance Centers”, “Rex
TV & Appliance Centers”, “rexstores.com”, “Kelly & Cohen Appliances”, “Stereo
Town”, and “T.V. & Stereo Town” or any variation thereof (collectively, the
“Intangible Property”); and
  (vi)
all of Seller’s right, title and interest in the REAs (as defined below).

Items (i)-(vi) above collectively are referred to in this Agreement as to each
Site as a “Property” and as to all Sites as the “Properties.” The delineation of
which Property is owned by Seller One, Seller Two and Seller Three is set forth
in Exhibit 1.1 attached hereto.

     2.2 Payment of Purchase Price; Earnest Money.

          (a) The total purchase price to be paid by Purchaser to Seller for the
Properties shall be Eighty Four Million Thirteen Thousand Two Hundred Thirty One
and 86/100 Dollars ($84,013,231.86), subject to reduction and adjustment as set
forth in this Agreement (the “Purchase Price”). If the aggregate square footage
for the Properties measured based on dimensions of outside wall, as actually
determined by surveys of the Properties, varies by more than three percent (3%)
from 1,099,218 aggregate square feet, up or down, the Purchase Price shall be
adjusted by $76.43 per square foot based on the actual aggregate square footage;
provided, however, that in the event that Purchaser does not obtain surveys of
any Property or Properties (which Purchaser shall not be obligated to so
obtain), the square footage of such Property or Properties shall be deemed to be
the square footage reflected on Exhibit 1.1 hereof.

          (b) Within two (2) Business Days after the Effective Date, Purchaser
shall deposit the sum of Three Hundred Seventy Five Thousand and 00/100 Dollars
($375,000.00) (together with any interest earned thereon, the “Earnest Money” )
with the Escrow Agent which Earnest Money shall be applied as a credit against
the Purchase Price or otherwise applied in accordance herewith. The Escrow Agent
will promptly invest the Earnest Money and disburse same in accordance with the
terms, conditions and provisions of this Agreement. Whenever the Earnest Money
is by the terms hereof to be disbursed by the Escrow Agent, Seller and Purchaser
agree promptly to execute and deliver such notice or notices as shall be
necessary or, in the opinion of the Escrow Agent, appropriate to authorize the
Escrow Agent to make such disbursement.

-7-

--------------------------------------------------------------------------------



          (c) At Closing, Purchaser shall deposit with the Escrow Agent the
Purchase Price, less the Earnest Money and any costs and expenses chargeable to
Seller pursuant to this Agreement, by wire transfer of immediately available
funds, for payment to Seller at Closing.

     2.3 Leaseback; License.

          (a) At Closing, Purchaser shall execute and deliver counterparts of a
lease in the form of Exhibit 2.3(a) attached hereto with Seller, as lessee, and
Purchaser (or its nominee or nominees), as lessor, for forty (40) Properties
(each, a “Lease”). Twenty (20) of the forty (40) Properties that will be subject
to a Lease at Closing are the Properties identified on Schedule 2.3(a)(i)
attached hereto. On or prior to March 30, 2007, Seller shall deliver written
notice to Purchaser identifying the other twenty (20) Properties that will be
subject to a Lease at Closing, which twenty (20) Properties shall not include
the Properties identified on Schedule 2.3(a)(ii). In the event that this
Agreement is terminated with respect to any of the Properties that was
contemplated to be subject to a Lease at Closing pursuant to this Section
2.3(a), then Seller shall deliver written notice to Purchaser identifying a
Property to serve as a replacement for such terminated Property within five (5)
Business Days of such termination (but in any event at least two (2) Business
Days prior to Closing), which replacement Property shall be subject to a Lease
at Closing. Notwithstanding the foregoing, in the event that this Agreement is
terminated pursuant to Section 3.3(e) with respect to twenty (20) or more
Properties, then Seller shall have a right to proportionately decrease the
number of Properties that will be subject to a Lease at Closing, which right
shall be exercisable by delivery of written notice to Purchaser on or before
five (5) Business Days after receipt of Purchaser’s notice of termination
pursuant to Section 3.3(e) with respect to twenty (20) or more Properties. [For
example, if this Agreement is terminated pursuant to Section 3.3(e) with respect
to twenty (20) Properties, Seller shall have a right to decrease the number of
Properties subject to a Lease at Closing to thirty-one (31) Properties (31/40
=74/94).] In the event that Seller decreases the number of Properties that will
be subject to a Lease at Closing pursuant to the foregoing, Schedule 2.3(a)
shall be deemed modified to remove the affected Properties.

          (b) At Closing, Seller shall deliver a guaranty of Seller’s
obligations under the Leases in the form of Exhibit 2.3(b) attached hereto (the
“Guaranty”), executed by REX Stores.

          (c) At Closing, Purchaser shall execute and deliver counterparts of a
license agreement in the form of Exhibit 2.3(c) attached hereto with Seller, as
licensee, and Purchaser (or its nominee or nominees), as licensor, for each of
the Properties that will not be subject to a Lease or Space Lease at Closing
(each, a “90-Day License Agreement”). Notwithstanding the foregoing, in the
event that Seller ceases operating in and vacates any Property prior to the
Closing Date, which Property will not be subject to a Lease or Space Lease at
Closing, Seller shall provide Purchaser with written notice of such cessation
and vacation and such Property shall not be subject to a 90-Day License
Agreement at Closing.

          (d) Notwithstanding any other provision of this Agreement, each
Property subject to a Space Lease shall not be subject to a Lease or 90-Day
License Agreement.

          (e) On or prior to March 30, 2007, Seller shall deliver written notice
Purchaser identifying no less than ten (10) and no more than fifteen (15) of the
twenty-two (22)

-8-

--------------------------------------------------------------------------------



Properties identified on Schedule 2.3(e), each of which shall be subject to a
Lease at Closing, which Lease shall not include Article III.B and Article
XXIII.M.4.(b) in the form of Lease attached hereto as Exhibit 2.3(a). Within ten
(10) Business Days of receipt of the aforementioned notice from Seller,
Purchaser may elect by delivery of written notice to Seller to identify up to
two (2) Properties identified on Schedule 2.3(e) (and not previously identified
by Seller pursuant to the preceding sentence), each of which shall be subject to
a Lease at Closing, which Lease shall not include Article III.B and Article
XXIII.M.4.(b) in the form of Lease attached hereto as Exhibit 2.3(a).

          (f) In the event that the Property located at 2313 N. Monroe, Monroe,
MI and known as Store No. 264 is subject to a Lease at Closing pursuant to
Section 2.3(a) hereof, Purchaser agrees that only the premises at the Property
currently occupied by Seller shall be subject to a Lease; provided, however,
that (i) Seller shall be responsible for (A) all Taxes (as defined in the form
of Lease attached hereto as Schedule 2.3(a)(i)), (B) insurance required by and
utility charges payable under the form of Lease attached hereto as Schedule
2.3(a)(i) (excluding separately metered utility charges with respect only to the
portion of the building at the Premises not currently occupied by Seller), and
(C) operating expenses, common area or similar charges due under any
Restrictions (as defined in the form of Lease attached hereto as Schedule
2.3(a)(i)), with respect to the entirety of the Property, until such time as the
remainder of the Property not leased by Seller are occupied by another tenant,
and (ii) the Lease for such Property shall provide that the landlord thereunder
shall be responsible for either separately metering or submetering the utilities
that may be so separately metered or submetered with respect to the portion of
the building at the Premises not currently occupied by Seller by such time as
such portion becomes occupied by another tenant.

SECTION 3 Seller’s DELIVERIES; CONDITIONS PRECEDENT

     3.1 Seller’s Deliveries.

          (a) Seller has provided or, with respect to the Additional Properties,
will provide within three (3) Business Days of the Effective Date, to Purchaser,
to the extent within Seller’s possession or control, true, correct and complete
copies of the following items relating to the ownership and operation of the
Properties (collectively, the “Delivery Items”):

  (i)
existing engineering or property condition reports;
  (ii)
historical CAM budgets (if any) and reconciliations for the Properties;
  (iii)
existing owner’s title policies, the Title Commitments (as hereinafter defined)
and the Existing Surveys (as hereinafter defined);
  (iv)
existing appraisals of the Properties;
  (v)
permits and licenses for the Property, including, without limitation,
certificates of occupancy, site plan approvals, zoning approvals and zoning
variances, if any;

-9-

--------------------------------------------------------------------------------



  (vi)
plans and specifications and site plans relating to the Properties;
  (vii)
all reciprocal easement agreements, operating agreements, development agreements
and other similar agreements, declarations, deeds and instruments relating to
the integrated use, operation and maintenance of the Properties and properties
in the vicinity of, adjacent to, contiguous with, or peripheral to the
Properties (each, an “REA”);
  (viii)
real and personal property tax bills (including bills for special assessments)
for the Properties for the period from January 1, 2003 through December 31,
2006, and copies of all notices, correspondence and files from governmental
authorities relating to the Properties, including notices of building safety,
health code or environmental violations, and all files related thereto in
Seller’s possession or control (the “Governmental Notices”);
  (ix)
the latest real and personal property tax bills for the Properties and of any
pending property tax complaints or proceedings;
  (x)
[intentionally omitted]
  (xi)
a schedule of utility costs for the Properties for the twelve (12) months prior
to the Effective Date;
  (xii)
any soils or environmental reports or studies relating to the Properties;
  (xiii)
any and all notices, correspondence, files, pleadings or other documents
relevant to Purchaser’s evaluation of pending or threatened claims or litigation
by any Person relating to or affecting the Properties, including, without
limitation, claims or litigation relating to the REAs and including, without
limitation, information regarding pending lawsuits affecting the Properties,
even if covered by insurance;
  (xiv)
all warranties or guarantees regarding major systems or structural items
comprising part of the Properties;
  (xv)
the following insurance information and documentation for each of the
Properties: (A) a certificate of liability insurance (Acord Form 25), (B) a
certificate of property insurance (Acord Form 28), (C) if property insurance
provides for “blanket limits”, information on the insured building and rent
values for the affected Properties, (D) copies of property loss control
recommendations for the three (3) years prior to the Effective Date, (E)
information regarding currently valued general liability losses for the five (5)
years prior to the Effective Date, and (F) information

-10-

--------------------------------------------------------------------------------



   
regarding how long the Seller and Tenant have been insured with their current
insurers;
  (xvi)
all Space Leases and any guarantees thereof and the Right of First Refusal
Agreements and the Purchase Option Agreements;
  (xvii)
a rent roll for the Space Lease Properties, including the name of each tenant
(each, a “Space Lease Tenant”, and, collectively, the “Space Lease Tenants”),
the expiration dates of the Space Lease, the rent and any security deposit (the
“Rent Roll”);
  (xviii)
all notices and correspondence to and from the Space Lease Tenants and Seller’s
files relating to the Space Leases; and
  (xix)
all service, vendor, equipment leasing, management, development and other
contracts relating to the operation or maintenance of the Real Property (the
“Service Contracts”), each as identified on Schedule 3.1(a)(xix) attached
hereto.

     3.2 Inspections and Access.

          (a) At any reasonable time and from time to time prior to the Closing
or earlier termination of this Agreement, Purchaser and its representatives
shall be permitted (i) to enter upon the Real Property to examine, inspect and
investigate the Real Property, and (ii) to access all books, records, drawings
and other documentation relating to the Properties in the possession or control
of Seller (collectively, the “Inspections”). Purchaser agrees to use
commercially reasonable efforts to (1) keep the purpose of the Inspections
confidential and (2) not disclose the existence of or terms of this Agreement to
any of Seller’s personnel located at the retail operations at the Real Property;
provided, however, that the foregoing shall not prohibit any disclosure required
pursuant to any federal or state law or regulation or by governmental
authorities. Seller shall cooperate with Purchaser in conducting the
Inspections, which cooperation shall include, without limitation facilitating
interviews with Space Lease Tenants. Seller agrees to respond promptly to any
inquiry which Purchaser may make from time to time, and shall instruct its
property manager and other agents and employees to give specific answers to
Purchaser’s inquiries from time to time relating to the condition and operation
of the Properties.

          (b) Notwithstanding any other provision of this Agreement, no
Inspections shall constitute a waiver or relinquishment on the part of Purchaser
of its rights under any covenant, condition, representation, or warranty of
Seller under this Agreement.

          (c) Purchaser agrees to indemnify, defend and hold Seller harmless
from and against any and all claims, losses or damages suffered or incurred by
Seller to the extent directly resulting from Purchaser’s or its agents'
negligence or willful misconduct in connection with the Inspections, and
Purchaser agrees to restore any Property damaged by the Inspections to its
condition prior to Purchaser’s Inspections to the extent practicable; provided,
however, that Purchaser’s foregoing obligations shall specifically exclude any
damages arising as a result of Purchaser’s discovery of any condition existing
on the Property prior to Purchaser’s entry on the

-11-

--------------------------------------------------------------------------------



Property. The provisions of the immediately preceding sentence of this Section
3.2(c) shall survive termination of this Agreement for three hundred sixty five
(365) days, if this Agreement shall be terminated.

     3.3 Title and Survey; Material Due Diligence Issues.

          (a) Seller shall obtain and deliver to Purchaser in accordance with
Section 3.1 hereof: (i) current commitments for ALTA owner’s policies of title
insurance (Form B 10-17-92, with the creditors’ rights and arbitration clauses
deleted (except in Texas, where the policy shall be TLTA with the creditors’
rights and arbitration clauses deleted), together with legible copies of
recorded documents listed in such commitments (collectively, the “Title
Commitments”) issued by the Title Company and (ii) all existing surveys of the
Real Property in the possession or control of Seller (each, an “Existing
Survey”, and, collectively, the “Existing Surveys”). Purchaser shall order any
updates to the Existing Surveys that Purchaser may require within five (5)
Business Days of the Effective Date.

          (b) In the event that any of the Title Commitments or Existing Surveys
disclose title defects other than (i) real estate taxes and assessments which
are a lien but not yet due and payable, (ii) building and zoning laws,
ordinances and regulations, and (iii) public streets and rights of way
(collectively, the “Permitted Exceptions”), then, prior to expiration of the
Title/Survey Review Period, Purchaser shall notify Seller of any such defects to
which it objects (each, a “Title Objection”). Any defects not objected to by
Purchaser prior to expiration of the Title/Survey Review Period shall be deemed
Permitted Exceptions. Within eight (8) Business Days after receipt of notice of
any Title Objection delivered by Purchaser to Seller on or prior to April 1,
2007 and within three (3) Business Days after receipt of notice of any Title
Objection delivered by Purchaser after April 1, 2007, Seller shall provide
written notice to Purchaser specifying with respect to each Title Objection
whether Seller will cause such matter to be removed or cured by Closing
(“Seller’s Title Response Notice”). If Seller elects not to remove or cure any
Title Objection (each, an “Uncured Title Objection”) in Seller’s Title Response
Notice or fails to so deliver Seller’s Title Response Notice, Purchaser shall
elect, by written notice given to Seller within five (5) Business Days after the
aforementioned deadline for Seller’s delivery of Seller’s Title Response Notice
if such deadline is on or prior to April 11, 2007 and within two (2) Business
Days after the aforementioned deadline if such deadline is after April 11, 2007
to either (i) accept the Properties subject to the Uncured Title Objection, with
no reduction in the Purchase Price and such Uncured Title Objections shall be
deemed included in the Permitted Exceptions, or (ii) terminate this Agreement
with respect to the Properties affected by the Uncured Title Objections only. If
Purchaser fails to so make the foregoing election, Purchaser shall be deemed to
have elected (ii) above. In the event of such termination, all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Properties, and the Purchase Price shall be reduced in accordance with
Section 15.12 hereof.

          (c) In the event that (i) any update to any of the Title Commitments
or Existing Surveys discloses title defects that were not disclosed on the
initial Title Commitments or the Existing Surveys and that are not otherwise
Permitted Exceptions, or (ii) with respect to any such Properties for which
there was no Existing Survey, any new survey obtained by Purchaser, at
Purchaser’s cost, discloses title defects that are not otherwise Permitted
Exceptions,

-12-

--------------------------------------------------------------------------------



then, in each case, Purchaser shall notify the related Seller of any such
defects relating to any individual Property to which it objects (an “Update
Objection”). Any defects disclosed in any update to any of the Title Commitments
or Existing Surveys or new surveys and not objected to by Purchaser shall be
deemed Permitted Exceptions. Within eight (8) Business Days after receipt of
notice of any Update Objection delivered by Purchaser to Seller on or prior to
April 1, 2007 and within three (3) Business Days after receipt of notice of any
Update Objection delivered by Purchaser after April 1, 2007, Seller shall
provide written notice to Purchaser specifying with respect to each Update
Objection whether Seller will cause such matter to be removed or cured by
Closing (“Seller’s Update Title Response Notice”). If Seller elects not to
remove or cure any Update Objection (an “Uncured Update Objection”) or fails to
so deliver Seller’s Update Title Response Notice, Purchaser shall elect, by
written notice given to Seller within five (5) Business Days after the
aforementioned deadline for delivery of Seller’s Update Response Notice if such
deadline is on or prior to April 11, 2007 and within two (2) Business Days after
the aforementioned deadline if such deadline is after April 11, 2007 to either
(i) accept the Properties subject to an Uncured Update Objection, with no
reduction in the Purchase Price and such Uncured Update Objection shall be
deemed included in the Permitted Exceptions, or (ii) terminate this Agreement
with respect to the Properties affected by an Uncured Update Objection only. If
Purchaser fails to so make the foregoing election, Purchaser shall be deemed to
have elected (ii) above. In the event of such termination, all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Properties, and the Purchase Price shall be reduced in accordance with
Section 15.12 hereof. The Closing Date shall be extended as necessary to permit
each of such Seller and Purchaser to exercise its rights and perform its
obligations within the time periods set forth in this Section; provided,
however, that, at Purchaser’s option, exercisable by the delivery of written
notice to Seller, the extension of the Closing Date shall apply only to
Properties affected by an Uncured Update Objections and the Closing Date shall
not be extended with respect to the remainder of the Properties.

          (d) Notwithstanding anything herein to the contrary, Seller shall have
the unconditional obligation to remove or cure, at no cost to Purchaser, any
mortgage, mechanics or other lien and any other encumbrance that can be removed
by the payment of a definite sum of money, which matters shall be deemed Title
Objections without requiring Purchaser to provide written notice thereof.

          (e) In the event that any of the Inspections disclose a Material Due
Diligence Issue to Purchaser, then, prior to expiration of the Title/Survey
Review Period, Purchaser shall notify Seller of any such Material Due Diligence
Issue to which it objects (each, a “Material Due Diligence Issue Objection”).
Any Material Due Diligence Objection not objected to by Purchaser prior to
expiration of the Title/Survey Review Period shall be deemed acceptable by
Purchaser. Within eight (8) Business Days after receipt of notice of any
Material Due Diligence Objection delivered by Purchaser to Seller on or prior to
April 1, 2007 and within three (3) Business Days after receipt of notice of any
Material Due Diligence Objection delivered by Purchaser to Seller after April 1,
2007, Seller shall provide written notice to Purchaser specifying with respect
to each Material Due Diligence Objection whether Seller will cause such matter
to be removed or cured by Closing (“Seller’s Material Due Diligence Issue
Response Notice”), which cure shall be acceptable to Purchaser. If Seller elects
not to remove or so cure any Material Due Diligence Objection (each, a “Uncured
Material Due Diligence Issue Objection”)

-13-

--------------------------------------------------------------------------------



or fails to so deliver Seller’s Material Due Diligence Issue Response Notice,
Purchaser shall elect, by written notice given to Seller within five (5)
Business Days after the aforementioned deadline for delivery of Seller’s Update
Response Notice if such deadline is on or prior to April 11, 2007 and within two
(2) Business Days after the aforementioned deadline if such deadline is after
April 11, 2007 to either (i) accept the Properties subject to any such Uncured
Material Due Diligence Issue Objection, with no reduction in the Purchase Price
and Purchaser shall be deemed to have accepted such Uncured Material Due
Diligence Issue Objections, or (ii) terminate this Agreement with respect to the
Properties affected by the Uncured Material Due Diligence Issue Objections only.
If Purchaser fails to so make the foregoing election, Purchaser shall be deemed
to have elected (ii) above. In the event of such termination, all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Properties, and the Purchase Price shall be reduced in accordance with
Section 15.12 hereof.

          (f) Notwithstanding anything herein to the contrary, with respect to
the Properties identified on Schedule 3.3(f) attached hereto (the “Additional
Properties”), any of the following shall constitute a Material Due Diligence
Issue:



  (i)
any recognized environmental condition or other potential environmental issue
disclosed in any PSI Reports, which may materially and adversely affect the
condition, operations or valuation of such Property, as determined by Purchaser;
or
  (ii)
any repair, replacement or maintenance needs identified as recommended for
attention in 2007-2009 as identified in any PSI Reports and/or needs spreadsheet
prepared by Professional Service Industries, which in the aggregate, as
indicated in such report and/or needs spreadsheet, will cost in excess of Fifty
Thousand Dollars ($50,000.00) per Additional Property (an “Additional Properties
Material Maintenance Issue”) to remedy.

          (g) With respect to any Additional Properties Material Maintenance
Issue, Seller and Purchaser shall have the rights set forth in Section 3.3(e) .
Seller and Purchaser agree that, an acceptable cure of same for the purpose of
Section 3.3(e) hereof shall include (i) a reduction in the Purchase Price equal
to the amount by which the cost to remedy such Additional Properties Material
Maintenance Issue exceeds Fifty Thousand Dollars ($50,000) according to the
relevant PSI Report and/or needs spreadsheet, or (ii) Seller completing the work
to remove or remedy the Additional Properties Material Maintenance Issue, at
Seller’s sole cost, to the reasonable satisfaction of Purchaser prior to the
Closing.

          (h) For each Property (excluding any Additional Properties and
Environmental Evaluation Properties) with respect to which this Agreement is
terminated pursuant to Section 3.3(e), Seller may elect, by delivery of written
notice to Purchaser delivered on or before five (5) Business Days after receipt
of any Purchaser’s notice of termination pursuant to Section 3.3(e) delivered to
Seller on or prior to April 18, 2007 and within two (2) Business Days after
receipt of such notice if such receipt is after April 18, 2007, to remove one
(1) Property from the transaction contemplated by this Agreement. In the event
of such termination, all exhibits and schedules hereto and definitions herein
shall be deemed modified to

-14-

--------------------------------------------------------------------------------



remove such affected Property, and the Purchase Price shall be reduced in
accordance with Section 15.12 hereof.

          (i) Seller acknowledges that Purchaser may cause additional
environmental assessments (e.g., Phase II testing) to be conducted with respect
to the Properties, including the Properties identified on Schedule 3.3(i)
attached hereto (each “Environmental Evaluation Property”). Notwithstanding
anything herein to the contrary, if such assessments with respect to any
Environmental Evaluation Property identify any recognized environmental
condition or other potential environmental issue for which the estimated
remediation costs exceed $50,000 or may materially and adversely affect the
condition, operations or valuation of such Property, as determined by Purchaser,
such matters shall constitute a Material Due Diligence Issue.

     3.4 Estoppels and Consents.

          (a) At least five (5) days prior to the Closing Date, Seller shall
have delivered to Purchaser an estoppel certificate, substantially in the form
set forth in Exhibit 3.4(a) or such other form as is attached to the applicable
Space Lease and, in each case, dated not more than thirty (30) days prior to the
Closing Date (each, a “Space Lease Estoppel”) from Space Lease Tenants leasing
at least eighty percent (80%) of the aggregate square footage subject to Space
Leases. In the event that Seller fails to obtain any Space Lease Estoppel,
Seller shall deliver to Purchaser an estoppel certificate from Seller
substantially in the form set forth in Exhibit 3.4(a) with respect to such Space
Lease (each, a “Seller’s Space Lease Estoppel”). Each statement in any Seller’s
Space Lease Estoppel shall survive the Closing until the earlier of three
hundred sixty five (365) days after the Closing Date and the date on which
Purchaser receives an executed Space Lease Estoppel in the form required by this
Section 3.4(a) executed by the Space Lease Tenant in question.

          (b) At least five (5) days prior to the Closing Date, Seller shall
have delivered to Purchaser an estoppel certificate from each party under any
REAs, excluding any REAs that consist solely of a standard utility easement,
substantially in the form set forth in Exhibit 3.4(b) or such other form as is
attached to the applicable REA and, in each case, dated not more than thirty
(30) days prior to the Closing Date (each, a “REA Estoppel”). In the event that
Seller fails to obtain any REA Estoppel, Seller shall deliver to Purchaser an
estoppel certificate from Seller substantially in the form set forth in Exhibit
3.4(b) with respect to such REA (each, a “Seller’s REA Estoppel”). Each
statement in any Seller’s REA Estoppel shall survive the Closing until the
earlier of three hundred sixty five (365) days after the Closing Date and the
date on which Purchaser receives an executed REA Estoppel in the form required
by this Section 3.4(b) executed by the party to the REA in question.

          (c) At least five (5) days prior to the Closing Date, Seller shall
have delivered to Purchaser copies of the executed written consents to this
Agreement and the transactions contemplated hereby, in form and substance
satisfactory to Purchaser, for each of the Required Consents.

          (d) If Seller fails to deliver any of the items set forth in Section
3.4(a)-(c), then, in addition to any rights or remedies hereunder, Purchaser
shall have a right to terminate this Agreement with respect to the Properties
affected by such failure, which right shall be

-15-

--------------------------------------------------------------------------------



exercisable by the delivery of written notice to Seller. In the event of such
termination, all exhibits and schedules hereto and definitions herein shall be
deemed modified to remove such affected Properties, and the Purchase Price shall
be reduced in accordance with Section 15.12 hereof.

     3.5 Right of First Refusal and Purchase Option Properties.

          (a) Within five (5) Business Days after the Effective Date, in
accordance with the terms and conditions of each of the Right of First Refusal
Agreements, Seller shall deliver notice (the “ROFR Notice”) of (i) this
Agreement, and (ii) if any rights under such Right of First Refusal Agreement
would be applicable to a lease of any Property and such Property is to be
leased-back to Seller under a Lease pursuant to Section 2.3 hereof, the
applicable Lease, to the holder of the right of first refusal under each Right
of First Refusal Agreement (each, a “ROFR Holder”), excluding (A) the Right of
First Refusal Agreement affecting the Property located at 2550 E. Morris Blvd.,
Morristown, TN and known as Store No. 207, which is addressed in Section 3.5(e)
below, (B) the Right of First Refusal Agreement affecting the Property located
at 1603 E. Dixie Drive, Asheboro, NC and known as Store No. 316, which is
addressed in Section 3.5(g) below, and (C) the Right of First Refusal Agreement
affecting the Property located at 1821 Beltline Road SW, Decatur, AL and known
as Store No. 103, which is addressed in Section 3.5(h) below. If the ROFR Holder
exercises its right to purchase the affected Property, then Seller shall deliver
written notice of such exercise to Purchaser. In such event this Agreement shall
be deemed terminated with respect to the affected Property and all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Property, and the Purchase Price shall be reduced by the amount of the
Purchase Price allocated to such affected Property as shown on Schedule 15.17
attached hereto. If the ROFR Holder does not exercise its right to purchase the
affected Property, then Seller shall obtain a recordable release of the right of
first refusal under the Right of First Refusal Agreement in a form reasonably
acceptable to Purchaser or other evidence of the termination of the rights of
first refusal reasonably acceptable to Purchaser and the Title Company (the
“ROFR Release”). If Seller fails to deliver the ROFR Release with respect to any
Property subject to a Right of First Refusal Agreement to Purchaser at least
five (5) Business Days prior to Closing, then Purchaser shall have a right to
terminate this Agreement with respect to the affected Property, which right
shall be exercisable by the delivery of written notice to Seller. In the event
of such termination, all exhibits and schedules hereto and definitions herein
shall be deemed modified to remove such affected Property, and the Purchase
Price shall be reduced in accordance with Section 15.12 hereto. If the time
period for a ROFR Holder to respond to a ROFR Notice extends beyond the Closing
Date, the Closing Date with respect to the affected Property only shall be
extended for ten (10) Business Days after such time period, which extension
shall not affect the Closing Date with respect to the Properties other than the
affected Property.

          (b) [Intentionally omitted.]

          (c) Within five (5) Business Days after the Effective Date, Seller
shall request from Metropolitan Life Insurance Company (or its successor or
assign) (“Met Life”) a written release in recordable form reasonably acceptable
to Purchaser of the expired right of first refusal under that certain Covenants,
Conditions, Restrictions Agreement, between Met Life and Seller Two, dated
August 17, 1994, with respect to the Property located at 6967 U.S. Route 322,

-16-

--------------------------------------------------------------------------------



Cranberry, PA and known as Store No. 237 (the “Met Life Release”). If Seller
fails to deliver the Met Life Release to Purchaser at least five (5) Business
Days prior to the Closing Date, then Purchaser shall have a right to terminate
this Agreement with respect to the affected Property, which right shall be
exercisable by the delivery of written notice to Seller; provided, however, that
such right to terminate shall be null and void if the Title Company will insure
Purchaser that the affected Property is no longer subject to the right of first
refusal described in this Section 3.5(c) in the Owner’s Title Policy for the
affected Property. In the event of a termination of this Agreement with respect
to the affected Property pursuant to this Section 3.5(c), all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Property, and the Purchase Price shall be reduced in accordance with
Section 15.12 hereof.

          (d) Within five (5) Business Days after the Effective Date, Seller
shall request from George W. Woelfel and Marguerite D. Woelfel and George W.
Woelfel and Peoples First National Bank and Trust Company, Trustees under Deed
of George W. Woelfel dated March 29, 1968 (or their successors or assigns)
(collectively, “Woelfel”) a written release in recordable form reasonably
acceptable to Purchaser of Woelfel’s purchase option under that certain
Supplemental Agreement, dated November 26, 1971, with respect to the Property
located at 96 Airport Beltway, Hazelton, PA 18201 and known as Store No. 252
(the “Woelfel Release”). If Seller fails to deliver the Woelfel Release to
Purchaser at least five (5) Business Days prior to the Closing Date, then
Purchaser shall have a right to terminate this Agreement with respect to the
affected Property, which right shall be exercisable by the delivery of written
notice to Seller. In the event of such termination, all exhibits and schedules
hereto and definitions herein shall be deemed modified to remove such affected
Property, and the Purchase Price shall be reduced in accordance with Section
15.12 hereof.

          (e) Within five (5) Business Days after the Effective Date, Seller
shall request from CBL Morristown, Ltd. (or its successor or assign) (“CBL”) a
written release in recordable form reasonably acceptable to Purchaser of CBL’s
purchase option and right of first refusal under that certain Special Warranty
Deed, by CBL, as grantor, to Kelly & Cohen Appliances, Inc., as grantee, dated
October 15, 1993, with respect to the Property located at 2550 E. Morris Blvd.,
Morristown, TN and known as Store No. 207 (the “CBL Release”). If CBL exercises
its right to purchase the affected Property, then Seller shall deliver written
notice of such exercise to Purchaser. In such event this Agreement shall be
deemed terminated with respect to the affected Property and all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Property, and the Purchase Price shall be reduced by the amount of the
Purchase Price allocated to such affected Property as shown on Schedule 15.17
attached hereto. If CBL does not exercise its right to purchase the affected
Property, then Seller shall obtain the CBL Release. If Seller fails to deliver
the CBL Release to Purchaser at least five (5) Business Days prior to the
Closing Date, then Purchaser shall have a right to terminate this Agreement with
respect to the affected Property, which right shall be exercisable by the
delivery of written notice to Seller. In the event of such termination, all
exhibits and schedules hereto and definitions herein shall be deemed modified to
remove such affected Property, and the Purchase Price shall be reduced in
accordance with Section 15.12 hereto.

          (f) Within five (5) Business Days after the Effective Date, Seller
shall request from Newtowne Mall Associates Limited Partnership (or its
successor or assign) (“Newtowne”)

-17-

--------------------------------------------------------------------------------



a written release in recordable form reasonably acceptable to Purchaser of
Newtowne’s purchase option under that certain General Warranty Deed, by
Newtowne, as grantor, to Rex Radio and Television, Inc., as grantee, dated
August 25, 1993, with respect to the Property located at 331 Graft Road, New
Philadelphia, OH and known as Store No. 201 (the “Newtowne Release”). If Seller
fails to deliver the Newtowne Release to Purchaser at least five (5) Business
Days prior to the Closing Date, then Purchaser shall have a right to terminate
this Agreement with respect to the affected Property, which right shall be
exercisable by the delivery of written notice to Seller. In the event of such
termination, all exhibits and schedules hereto and definitions herein shall be
deemed modified to remove such affected Property, and the Purchase Price shall
be reduced in accordance with Section 15.12 hereof.

          (g) Within five (5) Business Days after the Effective Date, Seller
shall request from Randolph Fringe Land, Ltd. (or its successor or assign)
(“Randolph”) a written release in recordable form reasonably acceptable to
Purchaser of Randolph’s right of first refusal and purchase option under that
certain Easement and Restriction Agreement dated September 5, 2000, by and among
Randolph, Seller Two. and JG Randolph LLC and that certain Special Warranty
Deed, by Randolph, as grantor, to Seller Two, as grantee, dated September 5,
2000, with respect to the Property located at 1603 E. Dixie Drive, Asheboro, NC
and known as Store No. 316 (the “Randolph Release”). If Randolph exercises its
right to purchase the affected Property, then Seller shall deliver written
notice of such exercise to Purchaser. In such event this Agreement shall be
deemed terminated with respect to the affected Property and all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Property, and the Purchase Price shall be reduced by the amount of the
Purchase Price allocated to such affected Property as shown on Schedule 15.17
attached hereto. If Randolph does not exercise its right to purchase the
affected Property, then Seller shall obtain the Randolph Release. If Seller
fails to deliver the Randolph Release to Purchaser at least five (5) Business
Days prior to the Closing Date, then Purchaser shall have a right to terminate
this Agreement with respect to the affected Property, which right shall be
exercisable by the delivery of written notice to Seller. In the event of such
termination, all exhibits and schedules hereto and definitions herein shall be
deemed modified to remove such affected Property, and the Purchase Price shall
be reduced in accordance with Section 15.12 attached hereto.

          (h) Within five (5) Business Days after the Effective Date, Seller
shall request from Beltline-Decatur (or its successor or assign) (“Beltline”) a
written release in recordable form reasonably acceptable to Purchaser of
Beltline’s right of first refusal and purchase options under that certain deed
to Seller, dated October 22, 1986, with respect to the Property located at 1821
Beltline Road SW, Decatur, AL and known as Store No. 103 (the “Beltline
Release”). If Beltline exercises its right to purchase the affected Property,
then Seller shall deliver written notice of such exercise to Purchaser. In such
event this Agreement shall be deemed terminated with respect to the affected
Property and all exhibits and schedules hereto and definitions herein shall be
deemed modified to remove such affected Property, and the Purchase Price shall
be reduced by the amount of the Purchase Price allocated to such affected
Property as shown on Schedule 15.17 attached hereto. If Beltline does not
exercise its right to purchase the affected Property, then Seller shall obtain
the Beltline Release. If Seller fails to deliver the Beltline Release to
Purchaser at least five (5) Business Days prior to the Closing Date, then
Purchaser shall have a right to terminate this Agreement with respect to the
affected Property, which right shall be exercisable by the delivery of written
notice to Seller. In the event of such termination,

-18-

--------------------------------------------------------------------------------



all exhibits and schedules hereto and definitions herein shall be deemed
modified to remove such affected Property, and the Purchase Price shall be
reduced in accordance with Section 15.12 hereto.

     3.6 Memorandum regarding No Shareholder Approval; SNDAs.

          (a) Within thirty (30) days of the Effective Date, Seller shall
deliver to Purchaser a copy of the memorandum from Seller’s counsel confirming
that neither this Agreement nor the transactions contemplated hereby require any
approval of the shareholders of REX Stores and any analysis supporting such
memorandum.

          (b) If requested to do so by Purchaser, Seller shall send out a
Subordination, Non-Disturbance and Attornment Agreement in the form requested by
Purchaser’s lender (a “SNDA”) to each of the Space Lease Tenants and exercise
good faith efforts to obtain each SNDA prior to Closing. Notwithstanding the
foregoing, receipt of a SNDA from each Space Lease Tenants shall not be a
condition to Purchaser’s obligation to close the transaction contemplated by
this Agreement. If requested to do so by Purchaser, Seller shall execute and
deliver at Closing a SNDA and memorandum of lease with respect to each Lease.

     3.7 Additional Conditions to Purchaser’s Obligation to Close.

          (a) In addition to all other conditions set forth herein, the
obligation of Purchaser to consummate the transactions contemplated hereunder
shall be contingent on the following:

  (i)
Seller’s representations and warranties contained herein shall be true, correct
and complete in all material respects as of the Closing Date;
  (ii)
As of the Closing Date, the Seller shall have performed its obligations
hereunder and all deliveries to be made by Seller at Closing have been tendered;
  (iii)
At no time on or before the Closing Date shall any of the following have
occurred with respect to Seller and/or REX Stores: (1) the commencement of a
case under Title 11 of the U.S. Code, or under any other applicable federal or
state bankruptcy or similar law; (2) the appointment of a trustee or receiver of
any property interest; (3) an assignment for the benefit of creditors; (4) an
attachment, execution or other judicial seizure of a substantial property
interest; or (5) a dissolution or liquidation;
  (iv) [Intentionally omitted];   (v) [Intentionally omitted];   (vi)
The Title Company shall be ready and willing to deliver to Purchaser owner’s
title policies in the form required by the

-19-

--------------------------------------------------------------------------------



   
Title Commitments in Section 3.3 above in the amount of the Purchase Price,
subject only to the Permitted Exceptions, with the endorsements reasonably
requested by Purchaser (the “Owner’s Title Policies”); and
  (vii)
This Agreement shall not have been terminated with respect to fifteen (15) or
more of the twenty-five (25) Properties identified on Schedule 3.6(a)(vii)
hereto by (A) Purchaser pursuant to terms and conditions of this Agreement, or
(B) Seller pursuant to Section 3.3(h) .

          (b) If any of the conditions set forth in Section 3.7(a)(i), (ii),
(iii), (vi) or (vii) are not satisfied on the Closing Date, Purchaser may elect
either to (i) terminate this Agreement, or (ii) to the extent such failure
constitutes a default by Seller, exercise its rights under Section 13. In the
event of the termination of this Agreement pursuant to this Section 3.7, the
Earnest Money and any other sums deposited by Purchaser with the Escrow Agent
shall be returned to Purchaser, all documents delivered into escrow shall be
returned by the Escrow Agent to the depositing party, Purchaser shall promptly
return to Seller the Delivery Items, and each party shall pay any costs
theretofore incurred by it, whereupon neither party shall have any additional
liability hereunder and this Agreement shall be terminated, except for the
Surviving Obligations.

     3.8 Additional Conditions to Seller’s Obligations to Close.

          (a) In addition to all other conditions set forth herein, the
obligation of Seller to consummate the transactions contemplated hereunder shall
be contingent on the following:

  (i)
The Purchaser’s representations and warranties contained herein shall be true,
correct and complete in all material respects as of the Closing Date;
  (ii)
As of the Closing Date, the Purchaser shall have performed its obligations
hereunder and all deliveries to be made by Purchaser at Closing have been
tendered; and
  (iii)
This Agreement shall not have been terminated with respect to twenty-five (25)
or more Properties by (A) Purchaser pursuant to terms and conditions of this
Agreement, or (B) Seller pursuant to Section 3.3(h) .

          (b) If any of the conditions set forth in Section 3.8(a)(i), (ii) or
(iii) are not satisfied on the Closing Date, Seller may elect either to (i)
terminate this Agreement, or (ii) to the extent such failure constitutes a
default by Purchaser, exercise its rights under Section 13. In the event of the
termination of this Agreement pursuant to this Section 3.8, the Earnest Money
and any other sums deposited by Purchaser with the Escrow Agent shall be
returned to Purchaser, all documents delivered into escrow shall be returned by
the Escrow Agent to the depositing party, Purchaser shall promptly return to
Seller the Delivery Items, and each party shall pay any costs theretofore
incurred by it, whereupon neither party shall have any additional liability
hereunder and this Agreement shall be terminated, except for the Surviving
Obligations.

-20-

--------------------------------------------------------------------------------



     3.9 Fairness Opinion.

          (a) Seller may elect, in its discretion, to obtain an opinion from an
investment banking firm of national standing as to whether or not the
consideration to be received by Seller for the Properties pursuant to the
transactions contemplated by this Agreement is fair to Seller and the
stockholders of REX Stores from a financial point of view (the “Fairness
Opinion”). If Seller obtains a Fairness Opinion on or prior to the date that is
thirty (30) days after the Effective Date that the consideration to be received
by Seller for the Properties is not fair to Seller and the stockholders of REX
from a financial point of view, then Seller shall have a right to terminate this
Agreement, which right shall be exercisable by (i) delivery to Purchaser of
written notice of termination and a copy of the Fairness Opinion on or prior to
the date that is thirty (30) days after the Effective Date, and (ii) within two
(2) Business Days of such termination, payment to Purchaser of a fee of Seven
Hundred Fifty Thousand Dollars ($750,000.00) to cover Seller’s costs, expenses
and other losses. In such event of termination, the Earnest Money and any other
sums deposited by Purchaser with the Escrow Agent shall be returned to
Purchaser, all documents delivered into escrow shall be returned by the Escrow
Agent to the depositing party, Purchaser shall promptly return to Seller the
Delivery Items, and each party shall pay any costs theretofore incurred by it,
whereupon neither party shall have any additional liability hereunder, except
for the Surviving Obligations.

          (b) Seller acknowledges and agrees that Seller shall have no right to
terminate this Agreement if, after the date that is thirty (30) days after the
Effective Date, Seller obtains a Fairness Opinion that the consideration to be
received by Seller for the Properties is not fair to Seller and the stockholders
of REX from a financial point of view.

          (c) If Seller terminates this Agreement pursuant to Section 3.9(a)
hereof, then Purchaser shall have a right of first refusal which expires on
December 31, 2007 (“Purchaser Right of First Refusal”) with respect to any sale,
joint venture or other direct or indirect disposition by Seller and/or REX
Stores of fifty (50) or more of the Properties. If at any time prior to December
31, 2007, Seller and/or REX Stores receive a bona fide offer with respect to a
sale, joint venture or other direct or indirect disposition of fifty (50) or
more of the Properties (“Offer”) that Seller and/or REX Stores desire to accept,
then prior to accepting the Offer, Seller and/or REX shall deliver written
notice of the Offer to Purchaser (“Offer Notice”). The Offer Notice shall
include a copy of the Offer. Purchaser shall have ten (10) Business Days after
receipt of the Offer Notice to exercise the Right of First Refusal and accept
the Offer, which right shall be exercisable by delivery of written notice to
Seller and/or REX Stores. If Purchaser so accepts the Offer, then Purchaser
shall have the right and the obligation to enter into the transaction
contemplated by the Offer upon the same terms and conditions as are set forth in
the Offer, except that periods of time for purchaser performance shall be
extended so that Purchaser shall have at least ten (10) Business Days from the
date of Purchaser’s acceptance of the Offer for such performance and at least
thirty (30) days from the date of Purchaser’s acceptance of the Offer to close
on the transaction contemplated by the Offer. If Purchaser does not so accept
the Offer, then Seller and/or REX Stores may accept the Offer and enter into the
transaction contemplated by the Offer pursuant to the terms and conditions set
forth in the Offer and the Purchaser Right of First Refusal remain in effect
with respect to any future Offer during the 365-day period. This Section 3.9(c)
shall survive the termination of this Agreement and constitutes a Surviving
Obligation.

-21-

--------------------------------------------------------------------------------



     3.10 Covenants Regarding Change in Property Condition.

          (a) Notwithstanding anything herein to the contrary in Section 11.1
hereof, in the event there is a material adverse change in the condition of any
one or more of the Properties from the condition reported in the PSI Reports
prior to Closing that requires repairs with respect to any one Property that
cost in excess of Twenty-Five Thousand and 00/100 Dollars ($25,000.00) but less
than Seventy-Five Thousand and 00/100 Dollars ($75,000.00), Seller shall
complete such repairs, at Seller’s sole cost, to the reasonable satisfaction of
Purchaser with good speed and diligence and the Closing Date with respect to the
affected Property only shall be extended to permit the completion of the
aforementioned repairs, which extension shall not affect the Closing Date with
respect to the Properties other than the affected Property. Notwithstanding the
foregoing, in the event the aforementioned repairs are not completed within
sixty (60) days after the originally scheduled Closing Date, then Purchaser
shall have a right to terminate this Agreement with respect to the affected
Property, which right shall be exercisable by the delivery of written notice to
Seller. In the event of such termination, all exhibits and schedules hereto and
definitions herein shall be deemed modified to remove such affected Property,
and the Purchase Price shall be reduced in accordance with Section 15.12 hereof.

          (b) Notwithstanding anything herein to the contrary in Section 11.1
hereof, in the event there is a material adverse change in the condition of any
one or more of the Properties from the condition reported in the PSI Reports
prior to Closing that requires repairs with respect to any one Property that
cost in excess of Seventy-Five Thousand and 00/100 Dollars ($75,000.00), then
Purchaser shall have a right to either (i) require that Seller complete repairs
costing not more than $75,000.00, at Seller’s sole cost, to the reasonable
satisfaction of Purchaser with good speed and diligence and the Closing Date
with respect to the affected Property only shall be extended to permit the
completion of the aforementioned repairs, which extension shall not affect the
Closing Date with respect to the Properties other than the affected Property, or
(ii) terminate this Agreement with respect to the affected Property, which right
shall be exercisable by the delivery of written notice to Seller. In the event
of such termination, all exhibits and schedules hereto and definitions herein
shall be deemed modified to remove such affected Property, and the Purchase
Price shall be reduced in accordance with Section 15.12 hereof.

     3.11 Delivery of New Surveys in Event of Termination. In the event that
this Agreement is terminated in its entirety or with respect to any Properties
in particular pursuant to the express rights of Seller or Purchaser hereunder,
Purchaser agrees to deliver copies of all new surveys or updates to Existing
Surveys obtained by Purchaser and assign to Seller all rights thereto.

SECTION 4 CLOSING

     4.1 Time and Place. The Closing shall be held on the Closing Date in the
offices of counsel to Purchaser or counsel to Purchaser’s lender, or at any
other location mutually acceptable to the parties.

-22-

--------------------------------------------------------------------------------



     4.2 Deliveries.

          (a) In addition to the items and documents required under other
provisions of this Agreement to be delivered by Seller to Purchaser at or prior
to Closing, Seller (or whichever of Seller One, Seller Two or Seller Three is
identified on Exhibit 1.1 as the owner of the Site to which such items and
documents relate) shall execute and/or deliver (or cause to be executed and/or
delivered) to Purchaser through escrow each of the following at Closing:

  (i)
a limited warranty deed (or the equivalent under the law of the applicable State
where the Real Property is located) for each Real Property, conveying to
Purchaser all of Seller’s right, title and interest in and to such Real
Property, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit 4.2(a)(i);
  (ii)
an assignment to Purchaser of all Space Leases in the form attached hereto as
Exhibit 4.2(a)(ii) (the “Space Lease Assignment”);
  (iii)
a non-foreign transferor certification pursuant to Section 1445 of the Internal
Revenue Code from Seller in the form attached hereto as Exhibit 4.2(a)(iii);
  (iv)
evidence of Seller’s authority to consummate the transactions described herein,
as required by the Title Company;
  (v)
an owner’s affidavit in a form sufficient to induce the Title Company to remove
the mechanics lien and other standard exceptions from the Owner’s Title Policies
for the Properties and such other documents from Seller as may be reasonably
required by the Title Company to consummate the transactions contemplated
hereby;
  (vi)
notices in a form reasonably acceptable to Purchaser to each party under the
REAs and each Space Lease Tenant under a Space Lease informing such party of the
consummation of the transactions contemplated hereby;
  (vii)
a date-down letter for representations and warranties in the form attached
hereto as Exhibit 4.2(a)(vii);
  (viii)
evidence of insurance required under the Leases and 90-Day License Agreements;
  (ix)
originals of all Delivery Items to the extent in the possession or control of
Seller;

-23-

--------------------------------------------------------------------------------



  (x)
assignments and assumptions, in recordable form, of Seller’s interest in the
REAs, whereby Seller assigns to Purchaser and Purchaser assumes all of Seller’s
or Tenant’s rights, title, interests, duties, obligations and liabilities under
such REAs, in the form attached hereto as Exhibit 4.2(a)(x) (the “REA
Assignments”);
  (xi) the Leases, 90-Day License Agreements and Guaranty;   (xii) one or more
bills of sale and assignment conveying to Purchaser all of Seller’s right, title
and interest in and to the Personal Property and Intangible Property, in the
form attached hereto as Exhibit 4.2(a)(xii) (the “Bill of Sale and Assignment”);
  (xiii) the Closing Statement;   (xiv) all transfer declarations, affidavits of
value or similar documentation required by law;   (xv) originals of the Space
Lease Estoppels and REA Estoppels;   (xvi) originals of the Required Consents;
and   (xvii) evidence of Seller’s payment of the Leasing Commissions.

          (b) In addition to the items and documents required under other
provisions of this Agreement to be delivered by Purchaser to Seller at or prior
to Closing, Purchaser also shall execute and/or deliver (or cause to be executed
and/or delivered) to Seller through escrow each of the following at Closing:

  (i)
the Purchase Price, by wire transfer, as provided in subsection 2.2(b) hereof;
  (ii)
evidence of Purchaser’s authority to consummate the transactions described
herein, as required by the Title Company;
  (iii)
the Space Lease Assignments; (iv)
  (iv)
the REA Assignments;
  (v)
the Leases;
  (vi)
the Bill of Sale and Assignment;
  (vii)
the Closing Statement; and
  (viii)
all transfer declarations, affidavits of value or similar documentation required
by law to be delivered by Purchaser.

-24-

--------------------------------------------------------------------------------



     (c) Closing Instructions to Escrow Agent. The Closing shall be facilitated
through an escrow established with the Escrow Agent, using closing escrow
instructions consistent with this Agreement and the Escrow Agent’s standard
practice, or as otherwise mutually agreed between Purchaser and Seller.

     (d) Possession. Seller shall deliver actual possession of the Properties to
Purchaser at Closing, subject to the Leases, Space Leases and 90-Day License
Agreements.

     (e) Leasing Commissions. At or prior to Closing, Seller shall pay any
Leasing Commissions.

     (f) Legal Descriptions. To the extent that the Title Company is willing to
insure an appurtenant easement not set forth in the legal descriptions of the
Properties in Exhibit 2.1(a)(i) attached hereto, Seller agrees to add the
insured description of such easement to the legal descriptions to be attached to
the deeds delivered under Section 4(a)(i) hereto.

SECTION 5 PRORATIONS

5.1 Prorations and Adjustments.

     (a) A statement of prorations and other adjustments shall be prepared by
Seller for each Property being conveyed at Closing in conformity with the
provisions of this Agreement and submitted to Purchaser for review and approval
not less than ten (10) Business Days prior to the Closing Date (the “Closing
Statement”). For purposes of prorations and other adjustments under this Section
5, Purchaser shall be deemed the owner of the Properties as of 12:00 a.m. on the
Closing Date. Subject to the foregoing, and in addition to other adjustments
that may be provided for in this Agreement, the following items with respect to
each Property are to be prorated or adjusted, as the case may require, as of the
Closing Date:

  (i)
With respect to each Property, except any Leased Property:
           A. real estate taxes and assessments (except to the extent the same
shall be the obligation of a Space Lease Tenant under a Space Lease; provided,
however, in the event that the Space Lease Tenant fails to make applicable
payments, Seller shall be responsible for the unpaid real estate taxes and
assessments which relate to the period prior to the Closing and Purchaser shall
be responsible for the unpaid real estate taxes and assessments which relate to
the period after the Closing);            B. rents, additional rents, and all
other charges and payments to be made by or received by Seller pursuant to any
Space Lease encumbering or benefiting the Property;            C. charges and
payments to be made by or received by Seller pursuant to any REA encumbering or
benefiting the Property;

-25-

--------------------------------------------------------------------------------



       D. cash security deposits paid by Space Lease Tenants under the Space
Leases, and not theretofore applied, shall be credited by Seller to Purchaser on
the Closing Date;            E. water, electric, telephone and all other utility
and fuel charges (except to the extent the same shall be the obligation of a
Space Lease Tenant under a Space Lease; provided, however, in the event that the
Space Lease Tenant fails to make applicable payments, Seller shall be
responsible for the unpaid charges which relate to the period prior to the
Closing and Purchaser shall be responsible for the unpaid charges which relate
to the period after the Closing);            F. assignable license and permit
fees;            G. deposits made by Seller with utility companies, governmental
authorities or any other Person, which deposits shall be assigned to Purchaser
at Closing and shall be credited to Seller; and            H. other operating
expenses and any other customarily apportioned items.       (ii)
Generally:
           A. Real estate taxes shall be initially prorated on the basis of 100%
of the most recent ascertainable bill, but subject to reproration upon issuance
of the actual bills therefor to effectuate the actual proration. Real estate
taxes shall be apportioned on the basis of the fiscal period for which assessed.
If as of the Closing Date any of the Properties or any portion thereof shall be
affected by any special or general assessments which are or may become payable
in installments of which the first installment is then a lien and has become
payable, responsibility for the payment of any unpaid installments of such
assessments which are due prior to the Closing Date shall be allocated to
Seller, and Purchaser shall be responsible to pay only the installments which
are due on or after the Closing Date, and Purchaser or Seller shall make a
payment to the other to the extent necessary so that the total amount of such
special or general assessment is apportioned as provided above. Except with
respect to general real estate taxes (which shall be reprorated upon the
issuance of the actual bills, if necessary), any proration which must be
estimated at a Closing shall be reprorated and finally adjusted as soon as
practicable after the Closing, with any refunds payable to Seller or Purchaser
to be made as soon as practicable. Seller shall have the right to prosecute and
continue to prosecute subsequent to the Closing any tax certiorari proceedings
for the tax year in which the Closing occurs and all prior tax years. Any
refunds obtained, net of the reasonable expenses incurred in obtaining such
refund, shall be paid to Purchaser to the extent of the amount thereof which is
payable to the Space Lease Tenants under the Space Leases, and the

-26-

--------------------------------------------------------------------------------



  balance thereof, if any, shall be apportioned to the date preceding the date
of the Closing, with any portion thereof allocable to periods subsequent to the
date preceding the date of the Closing to be paid to Purchaser and the remainder
to be paid to Seller.            B. Water, electric, telephone and all other
utility and fuel charges shall be prorated ratably on the basis of the last
ascertainable bills (and reprorated upon receipt of the actual bills or
invoices) unless final meter readings and final invoices can be obtained. To the
extent practicable, Seller shall cause meters for utilities to be read not more
than ten (10) Business Days prior to the Closing Date.        C. In the event
that a Space Lease Tenant is owed any additional funds as a result of any
deficiency shown in a reconciliation of percentage rents, taxes or other
operating expenses for the period of time prior to the Closing, Seller shall
deliver to Purchaser the overpaid funds within twenty (20) days of receipt of
notice from Purchaser; provided that Seller shall have a right to review any
reconciliation and the related records prior to making any payments so long as
such review is requested and completed within twenty (20) days of receipt of the
aforementioned notice from Purchaser.



          (b) With respect to any Leased Property, there shall be no proration
of any income or expenses at Closing, as Seller shall be responsible for all
Additional Rent (as defined in the Leases) under the Leases. Additionally,
Seller agrees to be responsible for all Additional Rent with respect to the
Leased Properties incurred prior to the Closing Date (“Pre-Closing Impositions”)
and indemnify, defend and hold Purchaser harmless from and against any and all
claims, losses, damages, costs and expense (including, without limitation,
reasonable attorneys fees' and court costs) suffered or incurred as a result of
or in connection with any failure by Seller to pay Pre-Closing Impositions.
Seller shall cause any past due Pre-Closing Impositions to be paid at or prior
to Closing.

           (c) The provisions of this Section 5 shall survive the Closing.

SECTION 6 REPRESENTATIONS AND WARRANTIES

     6.1 Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows:

          (a) Seller has the legal power, right and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. Neither this
Agreement nor the transactions contemplated hereby will require any approval of
the shareholders of REX Stores. This Agreement and the transactions contemplated
hereby have been approved by the Board of Directors of REX Stores.

          (b) Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material

-27-

--------------------------------------------------------------------------------



breach of any terms, conditions or provisions of or constitute a default under,
any bond, note or other evidence of indebtedness or any agreement to which
Seller is a party.

          (c) To Seller’s knowledge, no Person other than Purchaser has an
option or right of first refusal to purchase any Property or any portion
thereof, except as set forth on Schedule 6.1(c)(i) (the “Purchase Option
Agreements”) and Schedule 6.1(c)(ii) (the “Right of First Refusal Agreements”).
The copies of the Purchase Option Agreements and Right of First Refusal
Agreements delivered by Seller to Purchaser are true, correct and complete. The
Real Property includes all Land and Improvements utilized in connection with the
prior and/or current operation of “Rex”, “Kelly & Cohen Appliances” and “Stereo
Town” stores at the Sites.

          (d) To Seller’s knowledge, there is no pending or threatened
condemnation action affecting any Property.

          (e) To Seller’s knowledge, except as set forth on Schedule 6.1(e)
attached hereto, there is no action, suit or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser in any court or by or before
any other governmental agency or instrumentality which would affect any of the
Properties or would materially and adversely affect the ability of Purchaser to
carry out the transactions contemplated by this Agreement.

          (f) To Seller’s knowledge, there are no violations of Environmental
Laws related to any Property with respect to the presence or release of
Hazardous Materials on or from any Property, except as disclosed in the
environmental reports delivered by Seller to Purchaser. The term “Environmental
Laws” includes, without limitation, the Resource Conservation and Recovery Act
and the Comprehensive Environmental Response Compensation and Liability Act
(“CERCLA”) and other federal laws governing Hazardous Materials as in effect on
the date of this Agreement, together with their implementing regulations and
guidelines as of the date of this Agreement, and all state and local laws,
regulations and ordinances that regulate Hazardous Materials in effect as of the
date of this Agreement. “Hazardous Materials” means any substance which is (i)
designated, defined, classified or regulated as a hazardous substance, hazardous
material, hazardous waste, pollutant or contaminant under any applicable law, as
currently in effect as of the date of this Agreement, (ii) petroleum
hydrocarbon, including crude oil or any fraction thereof and all petroleum
products, (iii) PCBs, (iv) lead, (v) friable asbestos, (vi) flammable
explosives, (vii) infectious materials, (viii) radioactive materials, or (ix)
mold.

          (g) The copies of the Space Leases, REAs and Service Contracts
delivered by Seller to Purchaser are true, correct and complete. The Space
Leases, REAs and Service Contracts are in full force and effect and have not
been assigned by Seller.

          (h) To Seller’s knowledge, neither Seller nor any Space Lease Tenant
is in default under any Space Lease in any material respect. None of Seller, any
Space Lease Tenant or any party to any REA has given or made or received any
notice of default, which remains uncured or unsatisfied, with respect to any
Space Lease or REA. All payments payable by, or due Seller under any Space Lease
or REA have been made and received, without any defenses or counterclaims,
offsets, concessions, rebates, credits or allowances. No Space Lease Tenant has
paid more than one (1) month’s rent in advance. All tenant improvements or work
to be done, furnished or paid for by Seller or loans to be provided by Seller
for, or in connection with, any

-28-

--------------------------------------------------------------------------------



Space Lease Tenant under the Space Leases have been completed and paid for in
full. Except as set forth on Schedule 6.1(h) (the “Leasing Commissions”), no
leasing, brokerage or like commissions are due from Seller, or may become due,
in respect to the Space Leases or the Properties.

          (i) To Seller’s knowledge, neither Seller nor any other party under
any REAs is in default under any REAs in any material respect.

          (j) To Seller’s knowledge after due inquiry, neither this Agreement
nor the transactions contemplated hereby will constitute a breach or violation
of, or default under, or will be modified, restricted or precluded by, the REAs
or any other agreement binding Seller or the Properties, provided that Seller
obtains the consents from the parties identified on Schedule 6.1(j) attached
hereto (the “Required Consents”) in form and substance satisfactory to
Purchaser. Neither this Agreement nor the transactions contemplated hereby will
constitute a breach or violation of, or default under, or will be modified,
restricted or precluded by, or any other agreement to which Seller is a party or
by which Seller or any Property is bound.

           (k) Seller has obtained or will obtain prior to Closing the Required
Consents.

          (l) Seller is not required to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental or regulatory
authority (including, without limitation, any securities exchange) as a
condition to the execution and delivery or performance of this Agreement and the
consummation of transactions contemplated hereby.

          (m) All Personal Property and Intangible Property will be conveyed to
Purchaser at Closing free and clear of any and all liens, encumbrances, charges
or adverse interests.

          (n) Seller has received no written notice that any government agency
or any employee or official thereof considers the construction of any Property
or the operation or use of the same to have failed to comply with any law,
ordinance, regulation or order that has not previously been corrected or that
any investigation has been commenced or is contemplated regarding any such
possible failure of compliance. To the knowledge of Seller, there are no
unsatisfied requests for repairs relating to any Property from any party to a
REA, Space Lease, lender, insurance carrier or government agency.

          (o) To Seller’s knowledge, there are no occupancies, concessions, or
licenses in or to any Property or any portion thereof, other than the Space
Leases, REAs and other agreements disclosed by the Title Commitments, and, to
Seller’s knowledge, no agreement other than the Space Leases, REAs and other
agreements disclosed by the Title Commitments, provides for any restrictions on
the leasing, use or occupancy of any of the Properties or any portion thereof.

          (p) Seller has not received written notice of any pending or
threatened zoning proceedings which would adversely affect the zoning currently
applicable to any Property.

          (q) Any existing indebtedness encumbering any Property will be paid
off by Seller at or prior to Closing.

-29-

--------------------------------------------------------------------------------



          (r) Neither Seller nor any of the entities constituting Seller: (i) is
“insolvent” or will be, after completion of the transactions contemplated
hereby, rendered “insolvent”, as the term “insolvent” is used in the Bankruptcy
Code or in the Uniform Fraudulent Conveyance Act as enacted in either any state
in which any Property is located or the state in which Seller’s principal office
is located (the “Creditors’ Rights Statutes”); (ii) has, or after completion of
the transactions contemplated hereby will be left with, an unreasonably small
capital within the meaning of the Creditors Rights Statutes; (iii) in entering
into and carrying out its obligations hereunder, intends to incur, or believes
that it will incur, debts beyond its ability to satisfy such debts as they
mature within the meaning of the Creditors Rights Statutes; (iv) has commenced a
case under Title 11 of the U.S. Code, or under any other applicable federal or
state bankruptcy or similar law; (v) appointed a trustee or receiver of any
property interest; (vi) made an assignment for the benefit of creditors; (vii)
suffered an attachment, execution or other judicial seizure of a substantial
property interest; (viii) suffered a dissolution or liquidation; or (ix)
suffered the discontinuation of trading of shares on the New York Stock
Exchange;

          (s) Seller is not a “foreign person” within the meaning of Sections
1445 and 7701 of the Internal Revenue Code of 1986, as amended.

          (t) Seller is not obligated to contribute to any merchants’
associations relating to the properties other than as set forth in the by-laws
of such associations, true and correct copies of which have been delivered to
Purchaser, or to any other promotional or similar fund for the advertising and
promotion of the Properties.

          (u) The representations and warranties of Seller set forth in this
Agreement are true, accurate and complete; and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statement therein not misleading.

Whenever in this Agreement there is a reference to the “knowledge” of Seller,
such term refers to the actual (as opposed to the constructive or imputed)
knowledge, with no duty to undertake inquiries or investigations, of (i) Stuart
Rose, Chief Executive Officer of REX Stores, (ii) Douglas Bruggeman, Chief
Financial Office of REX Stores, and (iii) Rick Santia, Vice President –
Corporate Development of Seller.

      6.2 Purchaser’s Representations and Warranties.

     Purchaser hereby represents and warrants to Seller as follows:

          (a) Purchaser has the legal power, right and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

          (b) Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note, or other evidence of indebtedness or any
agreement to which Purchaser is a party.

-30-

--------------------------------------------------------------------------------



     6.3 Survival. The representations and warranties of Seller and Purchaser
set forth in this Agreement shall be deemed remade as of Closing, and said
representations and warranties as so remade shall survive Closing for a period
of three hundred sixty five (365) days after the Closing Date (other than the
representations made in Sections 6.1(a) and 6.2(a), which shall have no
expiration date), after which all of the representations and warranties of
Seller and Purchaser set forth in this Agreement shall become void and of no
further force or effect.

     6.4 Indemnification. Seller hereby indemnifies and agrees to defend, hold
harmless and protect Purchaser, each partner or shareholder, as the case may be,
in Purchaser, and their respective officers, directors, members, shareholders,
partners, employees, agents and consultants, from and against any and all loss,
costs, expenses (including reasonable attorneys’ fees), obligations,
liabilities, claims (including any claim for damage to property or injury to
death of any persons), liens, or encumbrances, but not consequential damages,
punitive damages or lost profits, arising from: (i) the Properties and arising
or accruing on or before the Closing Date, including, without limitation,
matters arising under Environmental Laws or relating to Hazardous Materials;
(ii) any act, conduct, omission, contract or commitment of Seller occurring on
or before the Closing Date; or (iii) any material inaccuracy in or material
breach of any representation or warranty of Seller resulting from any breach or
default by Seller under this Agreement, provided the claim for indemnity was
timely made during the survival period set forth in Section 6.3 above. The party
claiming indemnification under this Section 6.4 or under Section 3.2(c), Section
9 or Section 15.14 hereof (the “Indemnitee”) shall notify the other party (the
“Indemnitor”) of any such claim for indemnification within forty-five (45) days
after the Indemnitee receives notice of the basis for such claim, but failure to
notify the Indemnitor shall in no case limit the obligations of the Indemnitor
under this Section 6.4 except to the extent Indemnitor shall be prejudiced by
such failure. Should Indemnitor fail to discharge or undertake to defend against
such claim upon learning of the same, then the Indemnitee may litigate or settle
such liability or submit such liability to arbitration or other alternative
dispute resolution in its reasonable discretion and Indemnitor’s liability shall
include, but not be limited to, the amount of such settlement. The provisions of
this Section 6.4 shall survive the Closing for a period of two (2) years, if the
Closing shall occur, and shall survive termination of this Agreement, if this
Agreement shall be terminated.

SECTION 7 PURCHASE AS-IS

     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH
IN THIS AGREEMENT, PURCHASER WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH SELLER
THAT PURCHASER IS PURCHASING THE PROPERTIES IN THEIR “AS-IS, WHERE IS” CONDITION
“WITH ALL FAULTS” AS OF THE CLOSING DATE AND SPECIFICALLY AND EXPRESSLY WITHOUT
ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO
THEIR CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY
OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF
SELLER. SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT Seller’s OBLIGATION TO
REMOVE FIXTURES, SHELVING, CABINETS, COUNTERS, DESKS, SIGNS AND SIGN FASCIAS AND
SATELLITE DISHES FROM THE PROPERTIES SHALL BE GOVERNED

-31-

--------------------------------------------------------------------------------



BY THE TERMS AND CONDITIONS OF THE LEASES AND 90-DAY LICENSE AGREEMENTS, AS THE
CASE MAY BE.

SECTION 8 CLOSING COSTS

     8.1 Seller’s Closing Costs. Seller shall pay the following expenses
incurred in connection with the transactions described herein: (a) all costs
associated with efforts to obtain the Fairness Opinion, and (b) Seller’s legal
fees. Seller also agrees to credit Purchaser at Closing the sum of One Million
Four Hundred Thousand Dollars ($1,400,000.00) to reimburse Purchaser for due
diligence costs, closing costs and deferred maintenance expenses associated with
the Properties.

     8.2 Purchaser’s Closing Costs. Subject to receipt of the credit
contemplated by Section 8.1 hereof and provided the Closing occurs, Purchaser
shall pay the following expenses incurred in connection with the transactions
described herein: (a) the commitment fee and premiums on any Owner’s Title
Policies obtained by Purchaser, including any title endorsements thereto, (b)
any cancellation fees payable to the Title Company for title commitment for any
Property with respect to which this Agreement is terminated, (c) any title
coordination or escrow fees, (d) the cost to obtain any zoning reports, updates
to Existing Surveys or new surveys ordered by Purchaser, (e) the cost to obtain
any additional environmental assessment reports with respect to the
Environmental Assessment Properties, (f) the fee for the recording of the deeds,
REA Assignments, Space Lease Assignments and memorandum of leases, (g)
Purchaser’s legal fees and expenses, (h) the cost to obtain the Title
Commitments for the Properties, (i) the cost to obtain Phase I environmental
reports and property condition assessments for the Properties (including the
Additional Properties) prepared by Professional Service Industries
(collectively, the “PSI Reports”), and (j) any deed and transfer taxes.

SECTION 9 BROKERAGE COMMISSIONS

     Seller and Purchaser each warrant and represent to the other that neither
has had any dealings with any broker, agent or finder relating to the sale of
any Property or the other transactions contemplated hereby, and each agrees to
indemnify, defend and hold the other harmless from and against any claim for
brokerage commissions, compensation or fees by any broker, agent or finder in
connection the sale of any Property or the other transactions contemplated
hereby resulting from the acts of the indemnifying party. This Section 9 shall
survive the Closing, if the Closing shall occur, and shall survive termination
of this Agreement, if this Agreement shall be terminated.

SECTION 10 NOTICE

     All notices, demands and communications (a “Notice”) under this Agreement
shall be delivered or sent by: (a) first class, registered or certified mail,
postage prepaid, return receipt requested, (b) nationally recognized overnight
courier, or (c) facsimile with confirmation of receipt of such facsimile,
addressed to the address of the intended recipient set forth below or to such
other address as either party may designate by notice pursuant to this Section.
Notices shall be deemed given upon receipt or refusal. Any notice may be given
by counsel to the party giving such notice.

-32-

--------------------------------------------------------------------------------



Notices to Seller:    Rex Radio and Television, Inc.      Kelly & Cohen
Appliances, Inc.      Stereo Town, Inc.      2875 Needmore Road      Dayton, OH
45414      Attn: Douglas Bruggeman      Ph. (937)279-3931      Fax.
(937)279-8643    With a copy to:    Chernesky, Heyman & Kress P.L.L.      10
Courthouse Plaza SW, Suite 1100      Dayton, Ohio 45402      Attn: Edward M.
Kress and Karen R. Adams      Ph. (937)449-2830 and (937)449-2825      Fax.
(937)463-4947    Notices to Purchaser:    Coventry Real Estate Investments, LLC 
    c/o Coventry Real Estate Advisors, L.L.C.      1 East 52nd Street, 4th
Floor      New York, NY 10022      Attn: Mr. David Hirschberg      Ph.
212.699.4100      Fax. 212.699. 4124    With a copy to:    Thompson Hine LLP   
  3900 Key Center      127 Public Square      Cleveland, Ohio 44114     
Attention: Robyn Minter Smyers, Esq.      Ph. 216.566.5500      Fax
216.566.5800 


SECTION 11 CASUALTY AND CONDEMNATION

     11.1 Casualty. If any Property is damaged by fire or other casualty prior
to the Closing Date and the cost to repair would exceed twenty-five percent
(25%) of the valuation for such Property based upon $76.43 multiplied by the
square footage of such Property as reflected on Exhibit 1.1 hereof (as
determined by an insurance adjuster mutually selected by Purchaser and Seller),
then either Seller or Purchaser may terminate this Agreement, but only with
respect to the Property that is affected by such casualty, by written notice to
Seller given on or before the earlier of (i) twenty (20) days following such
casualty or (ii) the Closing Date. In the event of such termination, all
exhibits and schedules hereto and definitions herein shall be deemed modified to
remove such affected Property, and the Purchase Price shall be reduced in
accordance with Section 15.12 hereof. If neither Seller or Purchaser are
entitled to terminate this Agreement with respect to the affected Property
pursuant to the foregoing (or otherwise under this Agreement) or, either Seller
or Purchaser are so entitled to terminate this Agreement, but do not elect to do
so, then the Closing shall take place as herein provided, including, without

-33-

--------------------------------------------------------------------------------



limitation, without abatement of the Purchase Price and with Seller’s delivery
of the Lease, executed by Seller, for the affected Property, and Seller shall
assign and transfer to Purchaser on the Closing Date, without warranty or
recourse, (A) all of Seller’s right, title and interest in and to all insurance
proceeds paid or payable to Seller on account of such fire or casualty (less
Seller’s reasonable costs of collection thereof and, provided that Seller
obtained Purchaser’s prior written approval therefor, the reasonable amounts
spent by Seller toward the restoration or repair of the Property, as supported
by reasonable evidence of such expenditures provided to Purchaser), and (B) all
of Seller’s rights under any contract with respect to any restoration or repair.
Seller shall credit Purchaser the amount of the deductible except to the extent
that Seller has already expended the deductible on the aforementioned
restoration or repair costs, as supported by reasonable evidence of such
expenditures provided to Purchaser.

     11.2 Right of First Refusal in the Event of Termination Post-Casualty. If
Seller terminates this Agreement with respect to any Property pursuant to
Section 11.1 hereof, then Purchaser shall have a right of first refusal which
expires on the date that is 365 days after the date of such termination with
respect to any sale, joint venture or other direct or indirect disposition by
Seller and/or REX Stores of such Property. If at any time prior to the date that
is 365 days after such date of termination, Seller and/or REX Stores receive a
bona fide offer with respect to a sale, joint venture or other direct or
indirect disposition of such Property that Seller and/or REX Stores desire to
accept, then prior to accepting the offer, Seller and/or REX shall deliver
written notice of the offer to Purchaser. Such notice shall include a copy of
the offer. Purchaser shall have ten (10) Business Days after receipt of the
notice regarding the offer to exercise its right of first refusal and accept the
offer, which right shall be exercisable by delivery of written notice to Seller
and/or REX Stores. If Purchaser so accepts the offer, then Purchaser shall have
the right and the obligation to enter into the transaction contemplated by the
offer upon the same terms and conditions as are set forth in the offer, except
that periods of time for purchaser performance shall be extended so that
Purchaser shall have at least ten (10) Business Days from the date of
Purchaser’s acceptance of the offer for such performance and at least thirty
(30) days from the date of Purchaser’s acceptance of the offer to close on the
transaction contemplated by the offer. If Purchaser does not so accept the
offer, then Seller and/or REX Stores may accept the offer and enter into the
transaction contemplated by the offer pursuant to the terms and conditions set
forth in the offer and the Purchaser’s right of first refusal under this Section
11.2 shall remain in effect with respect to any future offer during the 365-day
period. This Section 11.2 shall survive the termination of this Agreement with
respect to any Property pursuant to Section 11.1 and constitutes a Surviving
Obligation.

     11.3 Condemnation. If a Property or any portion thereof is taken in eminent
domain proceedings prior to Closing, and if such taking materially adversely
interferes with the value or operation of such Property, Purchaser may, as its
sole and exclusive right and remedy, terminate this Agreement, but only with
respect to the Property that is affected by such taking, by notice to Seller
given on or before the earlier of (a) twenty (20) days after such taking or (b)
the Closing Date. In the event of such termination, all exhibits and schedules
hereto and definitions herein shall be deemed modified to remove such affected
Property, and the Purchase Price shall be reduced in accordance with Section
15.12 hereof. If Purchaser is not entitled to or does not elect to so terminate,
the Closing shall take place as herein provided, including, without limitation,
without abatement of the Purchase Price and with Seller’s delivery of the Lease,
executed by Tenant, for the affected Property, and Seller shall assign and
transfer to Purchaser on the Closing

-34-

--------------------------------------------------------------------------------



Date, without warranty or recourse, all of Seller’s right, title and interest in
and to all condemnation awards paid or payable to Seller on account of such
eminent domain proceedings (if any) less Seller’s reasonable costs of collection
thereof and, provided that Seller obtained Purchaser’s prior written approval
therefor, the reasonable amounts spent by Seller toward the restoration or
repair of the Property, as supported by reasonable evidence of such
expenditures.

SECTION 12 OPERATIONS PRIOR TO CLOSING OR TERMINATION

     Seller covenants and agrees with Purchaser that after the date hereof until
the Closing or termination of this Agreement, Seller shall conduct its business
involving the Properties as follows:

          (a) Seller shall not transfer title to any Property or create any
easements or mortgages encumbering any Property that will survive Closing.

          (b) Subject to 12(c)-(d) below, Seller shall not enter into or amend
the Service Contracts or any other contracts affecting the Properties, other
than contracts entered into in the ordinary course of business and which are
cancelable by the owner of such Property without penalty or fee at or prior to
Closing. Seller shall terminate all Service Contracts and other contracts
affecting the Properties, except the Permitted Exceptions, REAs and Space
Leases, and pay any penalty or fee associated with such terminations, at or
prior to Closing.

          (c) Seller shall not amend or agree to amend any Space Lease without
Purchaser’s prior written consent, which Purchaser shall not unreasonably
withhold or delay. Seller shall pay and perform Seller’s obligations as landlord
under the Space Leases and otherwise comply with the requirements of the Space
Leases.

          (d) Seller shall not amend or agree to amend any REA without
Purchaser’s prior written consent, which Purchaser shall not unreasonably
withhold or delay, and Seller shall pay and perform or cause to be paid and
performed Seller’s obligations under the REAs and otherwise comply with the
requirements of the REAs.

          (e) Seller shall maintain or cause to be maintained the Properties in
the same condition and repair as existed as of the date of the applicable PSI
Reports, normal wear and tear and damage by fire or other casualty excepted, in
which case Section 12 of this Agreement shall control.

          (f) Seller shall maintain or cause to be maintained the existing
casualty, liability and other insurance policies relating to the Properties that
are currently maintained by Seller as evidenced by the certificate attached
hereto as Exhibit 12(f).

          (g) Seller shall promptly deliver to Purchaser copies of any (i)
notices received by Seller from any governmental authority alleging any
violation of any applicable law or ordinance with respect to any Property; (ii)
notices from the Space Lease Tenants under the Space Leases or parties under the
REAs alleging any default or default with the giving of notice or passage of
time, or both, on the part of Seller received by Seller; or (iii) notices from
Seller alleging any default or any event which with the giving of notice or
passage of time, or both, constitutes a default on the part of any party to the
Space Leases or REAs; provided, however,

-35-

--------------------------------------------------------------------------------



that no such notice alleging a default on the part of any party to the Spaces
Leases or REAs shall be given by Seller without Purchaser’s prior consent, which
Purchaser may withhold in its sole discretion.

          (h) Seller shall not institute any zoning proceeding affecting any
Property without Purchaser’s prior written consent, which Purchaser may withhold
in its sole discretion. Seller shall regularly communicate with Purchaser
regarding the status of and developments in any pending property tax complaints
or proceedings. Seller shall deliver written notice to Purchaser prior to
instituting any additional property tax complaints or proceedings.

SECTION 13 DEFAULTS AND REMEDIES

     13.1 Seller Defaults. In the event that Seller, on or prior to the Closing
Date, shall default in the performance of its obligations hereunder (other than
de minimis obligations that do not affect the use or value of the transactions
contemplated hereunder in any material respect), Purchaser, as its sole and
exclusive remedy and in lieu of all other rights or remedies otherwise provided
at law or in equity, may either (a) seek specific performance of Seller’s
obligations hereunder, or (b) terminate this Agreement and receive (i) prompt
refund of the Earnest Money and any other sums deposited by Purchaser with the
Escrow Agent, and (ii) prompt payment by Seller to Purchaser of a break up fee
of Two Million Five Hundred Thousand Dollars ($2,500,000.00), which sums shall
be full and complete liquidated damages for such default of Seller. The parties
hereto acknowledge that it is impossible to estimate more precisely the damages
which might be suffered by Purchaser upon Seller’s default. Purchaser’s receipt
of the aforementioned sums is intended not as a penalty, but as full liquidated
damages. Upon receipt of such sums, Purchaser hereby waives and releases any
right to (and hereby covenants that it shall not) sue Seller to recover actual,
punitive, consequential, special or exemplary damages in excess of such sums in
connection with any such default.

     13.2 Purchaser Defaults. In the event that Purchaser, on or prior to the
Closing Date, shall default in the performance of its obligations under this
Agreement (other than de minimis obligations that do not affect the value of the
transactions contemplated hereunder in any material respect), then Seller, as
its sole and exclusive remedy and in lieu of all other rights or remedies
otherwise provided at law or in equity, may terminate this Agreement and receive
and retain the Earnest Money as full and complete liquidated damages for such
default of Purchaser. The parties hereto acknowledge that it is impossible to
estimate more precisely the damages which might be suffered by Seller upon
Purchaser’s default. Seller’s receipt of the Earnest Money is intended not as a
penalty, but as full liquidated damages. The right to retain such sums as full
liquidated damages is Seller’s sole and exclusive remedy in the event the
purchase and sale of the Property is not consummated because of a default
hereunder by Purchaser, and, upon receipt of such sums, Seller hereby waives and
releases any right to (and hereby covenants that it shall not) sue Purchaser:
(i) for specific performance of this Agreement, or (ii) to recover actual,
punitive, consequential, special or exemplary damages in excess of such sums in
connection with any such default.

-36-

--------------------------------------------------------------------------------



SECTION 14 OTHER OFFERS

     14.1 Other Offers. From the date hereof until the Closing Date or the
earlier termination of this Agreement in accordance with the terms hereof, the
Restricted Parties will not, and each of them will direct and cause their
respective directors, officers, employees and agents not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage, take any action to
facilitate the consummation of, or enter into agreements with any other Person
with respect to, any Acquisition Proposal, (ii) engage or participate in
discussions or negotiations with any Person with respect to an Acquisition
Proposal, or (iii) in connection with an Acquisition Proposal, disclose any
nonpublic information relating to the Properties, except that the Restricted
Parties may take any action described in clause (ii) or (iii) if (A) such action
is taken in connection with an unsolicited Acquisition Proposal, (B) in the good
faith judgment of the Board of Directors of REX Stores, after having received
the advice of a financial advisor of internationally recognized reputation and
of independent legal counsel (who may be the regularly engaged independent legal
counsel of REX Stores) (1) the Acquisition Proposal constitutes, or is
reasonably likely to result in, a Superior Transaction, and (2) the failure to
take such action would be a breach of the fiduciary duties of the Board of
Directors of REX Stores under applicable law, and (C) in the case of the
disclosure of nonpublic information relating to the Properties, such information
is covered by a confidentiality agreement that is no less favorable to REX
Stores than is afforded by the confidentiality agreement entered into between
REX Stores and Purchaser in connection with the Proposed Transaction. REX Stores
will promptly notify Purchaser orally, and confirm such notification in writing
within 24 hours of such notification, of any Acquisition Proposal or any
inquiries with respect thereto. Any such written notification will include the
identity of the Person making such inquiry or Acquisition Proposal and a
description of the material terms of the Acquisition Proposal (or the nature of
the inquiry) and will indicate whether any of the Restricted Parties is
providing or intends to provide the Person making the Acquisition Proposal with
access to nonpublic information relating to the Properties.

     14.2 Termination. None of the Restricted Parties will enter into any letter
of intent, agreement in principle, acquisition agreement or other similar
agreement (in each case, an “Acquisition Agreement”) relating to any Acquisition
Proposal with any Person other than the Purchaser; except that, prior to the
Closing Date, the Restricted Parties may, in response to an unsolicited
Acquisition Proposal, enter into an Acquisition Agreement if (i) the Board of
Directors of REX Stores determines in good faith after having received the
advice of a financial advisor of internationally recognized reputation and the
written opinion of outside legal counsel (who may be the regularly engaged
outside legal counsel of REX Stores) that such Acquisition Proposal constitutes
a Superior Transaction and that the failure to take any such action would be a
breach of the fiduciary duties of such Board of Directors under applicable law;
(ii) within three days after Purchaser’s receipt of written notice from REX
Stores advising Purchaser that REX Stores has received an Acquisition Proposal
that has been determined to be a Superior Transaction, which notice shall
specify the material terms of the Superior Transaction and identify the Person
offering the Superior Transaction, Purchaser does not make an offer that the
Board of Directors determines in good faith to be at least as favorable to REX
Stores and its stockholders as the Superior Transaction; and (iii) promptly
after satisfaction of the conditions set forth in clauses (i) and (ii) above,
the Restricted Parties pay to Purchaser a termination fee of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) (the “Termination Fee”), terminate this
Agreement and concurrently therewith enter into a definitive Acquisition

-37-

--------------------------------------------------------------------------------



Agreement with respect to such Superior Transaction. No such termination by the
Restricted Parties will be effective unless and until Purchaser has received the
Termination Fee. In such event of termination of this Agreement pursuant to this
Section 14.2, the Earnest Money and any other sums deposited by Purchaser with
the Escrow Agent shall be returned to Purchaser, all documents delivered into
escrow shall be returned by the Escrow Agent to the depositing party, Purchaser
shall promptly return to Seller the Delivery Items, and each party shall pay any
costs theretofore incurred by it, whereupon neither party shall have any
additional liability hereunder, except for the Surviving Obligations.

SECTION 15 MISCELLANEOUS

     15.1 Entire Agreement; Amendments. This Agreement, together with the
exhibits attached hereto, constitutes the entire agreement of the parties hereto
regarding the purchase and sale of the Properties, and all prior agreements,
understandings, representations and statements, oral or written, including any
so-called offer letters or letters of intent, are hereby merged herein and
superseded hereby. This Agreement may be amended or modified only by an
instrument in writing, signed by the party or parties intended to be bound
thereby.

     15.2 Time. All parties hereto agree that time is of the essence in the
performance of the provisions of this Agreement.

     15.3 Counterpart Execution. This Agreement may be executed in one (1) or
more counterparts, each of which shall be deemed an original. The execution of
this Agreement by facsimile signature or other electronic means shall be binding
and enforceable as an original.

     15.4 Governing Law. This Agreement shall be deemed to be a contract made
under the internal laws of the State of Ohio and for all purposes shall be
governed by and interpreted in accordance with the laws of the State of Ohio.

     15.5 Assignment; Third Party Beneficiaries. Neither Purchaser or Seller
shall assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other party. Notwithstanding
this foregoing, without the prior written consent of Seller, Purchaser shall
have the right to (a) assign this Agreement and Purchaser’s rights hereunder,
and/or (b) designate a nominee or nominees to whom Seller shall convey Seller’s
interest in one (1) or more Properties at Closing; provided, in each case,
Coventry Real Estate Advisors or its affiliates have a direct or indirect
ownership interest in such assignee, nominee or nominees. Subject to the
foregoing, this Agreement shall inure to the benefit of, and shall be
enforceable by and binding upon, the parties hereto and their respective
successors and assigns. Nothing in this Agreement, expressed or implied, is
intended to confer any rights or remedies upon any Person, other than the
parties hereto and, subject to the restrictions on assignment herein contained,
their respective successors and assigns.

     15.6 Section Headings. The Section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several Sections hereof.

-38-

--------------------------------------------------------------------------------



     15.7 Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

     15.8 WAIVER OF TRIAL BY JURY. SELLER AND PURCHASER, TO THE EXTENT THEY MAY
LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO,
THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND PURCHASER HEREBY
AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.

     15.9 No Waiver. No covenant, term or condition of this Agreement, other
than as expressly set forth herein, shall be deemed to have been waived by
Seller or Purchaser unless such waiver is in writing and executed by Seller or
Purchaser, as the case may be.

     15.10 Time of Performance. Whenever the time for performance of an
obligation under this Agreement occurs or expires on a day other than a Business
Day, the time for performance thereof shall be extended to the next Business
Day. For the purpose of this Agreement, “Business Day” shall mean any day other
than a Saturday, Sunday, U.S. national holiday or holiday in the State of Ohio.

     15.11 Commercially Reasonable Efforts. Between the date of this Agreement
and the Closing Date, REX Stores, Seller and Purchaser shall cooperate with each
other and use commercially reasonable efforts to perform their respective
obligations hereunder and cause to be made the respective deliveries required to
be made by them.

     15.12 Termination; Reduction of Purchase Price. In the event of the
termination of this Agreement with respect to any Property that, by the express
terms of this Agreement, is governed by this Section 15.12, the Purchase Price
shall be reduced by the amount equal to $76.43 multiplied by the square footage
of such Property as reflected on Exhibit 1.1 hereof.

     15.13 Further Assurances. If at any time any of the parties hereto
reasonably determine that any further assignments, conveyances or assurances are
reasonably necessary or desirable to carry out the provisions hereof and the
transactions contemplated herein, the appropriate parties hereto shall execute
and deliver, or cause to be executed and delivered, any and all proper deeds,
assignments and assurances and to do, or cause to be done, all things reasonably
necessary or proper to carry out fully the provisions hereof.

-39-

--------------------------------------------------------------------------------



     15.14 Non-Solicitation. Seller agrees not to market for a sale, debt
financing, joint venture or other direct or indirect disposition of any Property
or the Properties (each, a “Prohibited Transaction”), negotiate for any
Prohibited Transaction, or accept any offers for a Prohibited Transaction until
the earliest to occur of (a) this Agreement is terminated with respect to the
affected Property pursuant to the terms hereof, or (b) the termination of this
Agreement in its entirety.

     15.15 1031 Exchange. Any party hereto may structure the sale or purchase of
any Property or the Properties, as the case may be, as a like-kind exchange
under Internal Revenue Code Section 1031 at the exchanging party’s sole cost and
expense, except as set forth below. Each party shall reasonably cooperate
therein, provided that such party(ies) shall incur no material costs, expenses
or liabilities in connection with the other party’s exchange. Each party shall
indemnify, defend and hold the other harmless from all liability in connection
with the indemnifying party’s exchange. If any party uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of such party hereunder shall not relieve, release or absolve such
party of its obligations to the others. The provisions of this Section 15.14.
shall survive the Closing.

     15.16 Joint and Several Liability. The obligations and undertakings of
Seller One, Seller Two and Seller Three and REX Stores under this Agreement are
joint and several.

     15.17 Allocations. The allocation of the Purchase Price with respect to
each Property on Schedule 15.17 shall be as set forth on such schedule. The
allocation of the Purchase Price with respect to each Property other than each
Property on Schedule 15.17 shall be mutually agreed upon between Seller and
Purchaser not later than March 30, 2007. If Seller and Purchaser are unable to
so agree by such date, the Purchase Price allocated to each Property other than
the Properties on Schedule 15.17 hereof shall be calculated by multiplying the
square footage of each Property by the Square Foot Allocation. For the purpose
of this Agreement, (i) “Square Footage Allocation” shall mean the amount equal
to the Adjusted Purchase Price divided by the Adjusted Aggregate Square Footage,
(ii) “Adjusted Purchase Price” shall mean the amount equal to the Purchase Price
for the Properties less the Purchase Price allocated to each Property on
Schedule 15.17 hereof, and (iii) “Adjusted Aggregate Square Footage” shall mean
the amount equal to the aggregate square footage of the Properties less the
aggregate square footage of the Properties on Schedule 15.17.

SECTION 16 ESCROW

16.1 Earnest Money.

          (a) The parties hereto have mutually requested that the Escrow Agent
act as escrow agent for the purpose of holding the Earnest Money in accordance
with the terms of this Agreement. The Earnest Money shall be deposited by the
Escrow Agent in an interest bearing account approved by Purchaser.

          (b) The Earnest Money shall be released or delivered to the party
entitled thereto pursuant to this Agreement with reasonable promptness after the
Escrow Agent shall have received notice:

-40-

--------------------------------------------------------------------------------



  (i)
from Seller and Purchaser authorizing release of the Earnest Money, or
  (ii) of the occurrence of either of the following events:             (A)
Closing, at which time the Earnest Money shall be paid to Seller and applied to
the Purchase Price; or             (B) the receipt by the Escrow Agent of a
written notice from either Seller or Purchaser stating that an event has
occurred under this Agreement entitling the party delivering such notice to the
Earnest Money, whereupon the Escrow Agent shall deliver written notice (the
“Default Notice”) thereof to the other party and, unless such other party shall
have delivered a written notice of objection to the Title Company within ten
(10) Business Days following receipt by such other party of the Default Notice,
the Escrow Agent shall deliver the Earnest Money to the party initially
requesting the Earnest Money.

     16.2 Duties.

          (a) The Escrow Agent is to be considered as a depository only, shall
not be deemed to be a party to any document other than this Agreement. The
Escrow Agent shall not at any time be held liable for actions taken or omitted
to be taken in good faith and in the exercise of reasonable judgment and without
negligence or willful misconduct.

          (b) It is further understood by Seller and Purchaser that if, as a
result of any disagreement between them or adverse demands and claims being made
by any of them upon the Escrow Agent, or if the Escrow Agent otherwise shall
become involved in litigation with respect to this Agreement, the Escrow Agent
may deposit the Earnest Money with a court of competent jurisdiction and/or in
accordance with the order of a court of competent jurisdiction and in any such
event, Seller and Purchaser agree that they, jointly and severally, are and
shall be liable to the Escrow Agent and shall reimburse the Escrow Agent on
demand for all costs, expenses and reasonable counsel fees it shall incur or be
compelled to pay by reason of any such litigation. Seller and Purchaser agree
between themselves that each shall be responsible to advance one-half of all
amounts due the Escrow Agent pursuant to this Section 16.2, provided that any
such advance by Seller or Purchaser as a result of any dispute or litigation
between them shall be without prejudice to its right to recover such amount as
damages from the breaching party except as otherwise provided herein.

          (c) In taking or omitting to take any action whatsoever hereunder, the
Escrow Agent shall be protected in relying upon any notice, paper, or other
document reasonably believed by it to be genuine, or upon evidence deemed by it
to be sufficient.

-41-

--------------------------------------------------------------------------------



16.3 Closing.

          (a) Upon the satisfaction of the mutual obligations of the parties
hereunder, the Title Company shall promptly submit for recording or filing, as
applicable, all appropriate instruments delivered to it at the Closing.

          (b) The Title Company shall have no right to approve any amendment to
this Agreement unless such amendment purports to affect the rights or
obligations of the Title Company or Escrow Agent hereunder.

          (c) The Title Company hereby agrees to serve as the “real estate
reporting person” (as such term is defined in Section 6045(e) of the Code).

[signatures on following page]

-42-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the day and year first above written.

REX STORES:    PURCHASER:    REX STORES CORPORATION,    COVENTRY REAL ESTATE  a
Delaware corporation    INVESTMENTS, LLC,      a Delaware limited liability
company    By:    By: Coventry Real Estate Investment Holdings,       Name:   
LLC       Title:          By:      David S. Hirschberg, Member  SELLER:       
REX RADIO AND TELEVISION, INC.,      an Ohio corporation          By:         
 Name:           Title:        KELLY & COHEN APPLIANCES, INC.,      an Ohio
corporation          By:           Name:           Title:        STEREO TOWN,
INC.,      a Georgia corporation          By:           Name:           Title: 
   


--------------------------------------------------------------------------------



Exhibit 1.1

List of Sites

Store
No.    Address    City    State    ZIP    County    SF    Seller  3    2119 E.
Dorothy Lane    Kettering    OH    45420    Montgomery    10,507    Seller One 
10    5225 Highway 18 South    Jackson    MS    39209    Hinds    11,996   
Seller One  32    2440 Broad Street    Sumter    SC    29151    Sumter   
13,527    Seller Two  45    8522 US Hwy 441    Leesburg    FL    34788    Lake 
  12,000    Seller Three  50    1808 22nd Ave. SW    Minot    ND    58701   
Ward    9,000    Seller One  51    7050 Ulmerton Road    Largo    FL    34641   
Pinellas    11,988    Seller One  52    2651 29th St.    Greeley    CO    80631 
  Weld    12,980    Seller One  53    3755 Harrison Ave.    Butte    MT   
59701    Silver Bow    12,000    Seller One  56    4300 10th Ave. South    Great
Falls    MT    59405    Cascade    12,000    Seller One  59    8290 N. Pensacola
Blvd.    Pensacola    FL    32505    Escambia    11,500    Seller Three  60   
3501 6th Ave. S.E.    Aberdeen    SD    57401    Brown    11,956    Seller One 
61    1725 32nd Ave. S.    Grand Forks    ND    58201    Grand Forks    11,844 
  Seller One  67    241 W. 15th Street    Panama City    FL    32401    Bay   
8,746    Seller Three  73    3301 Singing Hills Blvd.    Sioux City    IA   
51106    Woodbury    11,988    Seller Two  78    3548 Rt. 281    Cortland    NY 
  13045    Cortland    11,988    Seller Two  88    1801 Norman Drive   
Valdosta    GA    31601    Lowndes    12,000    Seller Two  97    2717 W. 26th
Street    Erie    PA    16506    Erie    12,000    Seller Two  103    1821
Beltline Road SW    Decatur    AL    35601    Morgan    11,000    Seller One 
104    120 N. Range Line    Joplin    MO    65801    Jasper    12,000    Seller
One  108    2619 Dawson Road    Albany    GA    31707    Dougherty    10,000   
Seller Two  112    4099 McDonald Drive    Dubuque    IA    52002    Dubuque   
11,830    Seller Two  118    1305 81 E. Ash Street    Piqua    OH    45356   
Miami    12,000    Seller One  120    803 S. Wheatley Street    Ridgeland    MS 
  39158    Madison    9,920    Seller One  129    2920 Cheney Highway   
Titusville    FL    32780    Brevard    12,000    Seller Three  132    5101
Okeechobee Rd.    Ft. Pierce    FL    34947    Saint Lucie    10,000    Seller
Three  133    4436 Tamiami Trial    Naples    FL    33962    Collier    11,958 
  Seller Three  140    4801 Commercial Way    Springhill    FL    34606   
Hernando    11,570    Seller Three  142    6748 NW Cache Road    Lawton    OK   
73505    Comanche    12,000    Seller Three  143    28270 S. Tamiami Trail   
Bonita Springs    FL    34134    Lee    11,988    Seller One  144    946 Orleans
Road    Charleston    SC    29407    Charleston    11,058    Seller One  145   
1817 S. Ave. West    Missoula    MT    59801    Missoula    11,840    Seller
One  147    1414 Poleline Road East    Twin Falls    ID    83301    Twin Falls 
  11,988    Seller One  148    262 W. Hanley Avenue    Coeur D'Alen    ID   
83814    Kootenai    11,988    Seller One  152    1804 N. Belt Highway    St.
Joseph    MO    64506    Buchanan    7,000    Seller One  155    2827 Watson
Blvd.    Warner Robins    GA    31093    Houston    11,900    Seller Two  160   
1145 East Main Street    Carbondale    IL    62901    Jackson    11,211   
Seller Two 


--------------------------------------------------------------------------------



Store
No.    Address    City    State    ZIP    County    SF    Seller  162    12052
Highway 17 Bypass    Murell’s Inlet    SC    29576    Georgetown    9,999   
Seller Two  163    2376 David Lyle Blvd.    Rock Hill    SC    29730    York   
10,044    Seller Two  167    1200 Berkeley Blvd.    Goldsboro    NC    27532   
Wayne    11,918    Seller Two  169    2045 Statesville Blvd.    Salisbury    NC 
  28144    Rowan    10,064    Seller Two  171    1806 21st Street    Lewiston   
ID    83501    Nez Perce    11,904    Seller One    174    12905 U.S. Hwy 19   
Hudson    FL    34667    Pasco    11,000    Seller Three  175    30512 U.S. Hwy
19 S.    Palm Harbor    FL    34684    Pinellas    11,000    Seller Three  183 
  7130 Rivers Ave.    Charleston    SC    29418    Charleston    9,600    Seller
Two  193    106 East Loop 281    Longview    TX    75601    Gregg    11,918   
Seller One  194    4322 John Ben Sheppard    Odessa    TX    79762    Ector   
11,009    Seller One  196    4717 N. Midkiff Road    Midland    TX    79702   
Midland    11,009    Seller One          New                      201    331
Graft Road S.E.    Philadelphia    OH    44663    Tuscarawas    8,004    Seller
One  202    4903 Milan Road    Sandusky    OH    44870    Erie    11,918   
Seller One  204    2900 Milton Ave.    Janesville    WI    53545    Rock   
11,988    Seller One  207    2550 E. Morris Blvd.    Morristown    TN    37813 
  Hamblen    7,650    Seller Two  212    8202 N. Naverro    Victoria    TX   
77904    Victoria    10,044    Seller One  214    2200 Orchard Crossing   
Benton Harbor    MI    49022    Berrien    11,985    Seller One  216    4130 E.
Wilder Road    Bay City    MI    48706    Bay    13,940    Seller One  217   
1612 Highway 50 West    Pueblo    CO    81008    Pueblo    11,988    Seller One 
218    2152 Dell Range Blvd.    Cheyenne    WY    82009    Laramie    11,700   
Seller One  219    3650 E. 2nd Street    Casper    WY    82601    Natrona   
13,932    Seller One  220    2469 Hwy 6 & 50    Grand Junction    CO    81505   
Mesa    11,985    Seller One  221    2223 Colorado Boulevard    Denton    TX   
76205    Denton    11,985    Seller One  223    3035 Northridge East   
Ashtabula    OH    44004    Ashtabula    11,960    Seller One  231    3501 4th
St. SW    Mason City    IA    50401    Cerro Gordo    11,988    Seller Two  233 
  107 Sandy Court    Danville    VA    24541    Danville City    11,900   
Seller One  237    6967 US Routes 322    Cranberry    PA    16319    Butler   
11,920    Seller Two  238    4361 Venture Drive    Peru    IL    61354    La
Salle    15,000    Seller Two  239    3208 Veterans Drive    Pekin    IL   
61554    Tazewell    13,000    Seller Two  242    1804 N. Diers Avenue    Grand
Island    NE    68803    Hall    14,652    Seller Two  248    20839 State Route
3    Watertown    NY    13601    Jefferson    11,880    Seller Two  252    96
Airport Beltway    Hazelton    PA    18201    Luzerne    11,988    Seller Two 
254    1573 N. State Rte 50    Bradley    IL    60915    Kankakee    11,748   
Seller Two  264    2313 N. Monroe    Monroe    MI    48162    Monroe    16,488 
  Seller One  265    2350 Airline Drive    Bossier City    LA    71111   
Bossier Parish    14,985    Seller One  271    979 St. Rte 5 & US 20    Geneva 
  NY    14556    Ontario    11,970    Seller Two  272    2749 Military Road   
Niagara Falls    NY    14305    Niagara    11,988    Seller Two          N.
Myrtle                      273    851 Highway 17 South    Beach    SC    29582 
  Horry    11,988    Seller One 


-2-

--------------------------------------------------------------------------------



Store
No.    Address    City    State    ZIP    County    SF    Seller  276    2250
Tiffin Ave.    Findlay    OH    45840    Hancock    11,984    Seller One  280   
5071 State Hwy 23    Seller Oneonta    NY    13820    Otsego    11,400    Seller
Two  281    90A W. Campbell Road    Rotterdam    NY    12306    Schenectady   
12,000    Seller Two  283    13115 Lee Highway    Bristol    VA    24202   
Bristol    11,988    Seller One  284    4531 North Main Street    Roswell    NM 
  88202    Chaves    12,000    Seller One    287    420 Walton Drive   
Texarkana    TX    75501    Bowie    11,700    Seller One  288    W8165 Hwy 2 &
141 South    Iron Mountain    MI    49801    Dickinson    11,988    Seller One 
    3336 North Montana                Lewis and          289    Avenue   
Helena    MT    59602    Clark    11,988    Seller One  290    2615 Lincoln Way 
  Clinton    IA    52732    Clinton    11,988    Seller Two  291    1823 S. West
Avenue    Freeport    IL    61032    Stephenson    11,970    Seller Two  292   
2100 Memorial Drive    Waycross    GA    31501    Ware    11,988    Seller Two 
    3190 E. Andrew Johnson                          295    Hwy    Greenville   
TN    37745    Greene    11,988    Seller Two  297    927 S. State Road 19   
Palatka    FL    32177    Putnam    11,988    Seller Three  306    1611 West
Rose Street    Walla Walla    WA    99362    Walla Walla    11,400    Seller
One  307    2654 S.E. Washington Blvd.    Bartlesville    OK    74006   
Washington    12,000    Seller Three  308    1431 Montana Hwy 35    Kalispell   
MT    59901    Flathead    11,830    Seller One  309    1600 Memorial Drive   
Houghton    MI    49931    Houghton    12,000    Seller One  314    2200 E. Main
Street    Owosso    MI    48867    Shiawassee    11,988    Seller One  316   
1603 E. Dixie Drive    Asheboro    NC    27203    Randolph    12,000    Seller
Two  324    3869 N. Gloster    Tupelo    MS    38801    Lee    11,720    Seller
One 


Seller Key:

Seller One: Rex Radio and Television, Inc.

Seller Two: Kelly & Cohen Appliances, Inc.

Seller Three: Stereo Town, Inc.

-3-

--------------------------------------------------------------------------------



Exhibit 2.1(a)(i)

Legal Descriptions

[see attachment]

--------------------------------------------------------------------------------



Exhibit 2.3(a)

Form of Lease

[see attachment]

--------------------------------------------------------------------------------



Exhibit 2.3(b)

Form of Guaranty

[see attachment]

--------------------------------------------------------------------------------



LEASE GUARANTEE

     REX STORES CORPORATION, a Delaware corporation (“Guarantor”), whose address
is 2875 Needmore Road, Dayton, Ohio 45414, as a material inducement to and in
consideration of ____________________, a ____________________ (“Landlord”),
entering into a written lease (“Lease”) with ____________________ (“Tenant”),
dated ____________, 20___, including any amendments thereto, pursuant to which
Landlord leased to Tenant, and Tenant leased from Landlord, premises located in
the City of __________, State of __________, described on Exhibit A, attached
hereto and made a part hereof, together with all buildings and improvements
located thereon, unconditionally and absolutely guarantees and promises, to and
for the benefit of Landlord, its successors and assigns, that Tenant shall
perform the provisions of the Lease that Tenant is to perform, including, but
not limited to, payment of Minimum Rent and any and all other sums, charges,
costs and expenses payable by Tenant, its successors and assigns, under the
Lease and the full performance and observance of all of the covenants, terms,
conditions and agreements therein provided to be performed and observed by
Tenant, its successors and assigns. The defined terms used herein shall have the
same meaning as set forth in the Lease.

      A separate action may be brought or prosecuted against any Guarantor
whether the action is brought or prosecuted against Guarantor, Tenant, or
whether Guarantor or Tenant, are joined in the action.

     Guarantor waives the benefit of any statute of limitations affecting
Guarantor’s liability under this Guarantee.

     The provisions of the Lease may be changed by agreement between Landlord
and Tenant, or their respective successors or assigns, at any time, or by course
of conduct, without the consent of or without notice to Guarantor, including,
without limitation, the rental obligations of Tenant, the Term of the Lease or
the time for performance of any obligation thereunder, or the release,
compromise or settlement of any Lease obligations. This Guarantee shall
guarantee the performance of the Lease as changed.

     This Guarantee shall not be affected by Landlord’s failure or delay to
enforce any of its rights or Landlord’s promptness in commencing or diligence in
prosecuting suit.

     If Tenant defaults under the Lease, Landlord can proceed immediately
against Guarantor or Tenant, or both parties collectively, without prior notice
to Guarantor or Landlord can enforce against Guarantor or Tenant, or both
parties collectively, any rights that it has under the Lease or pursuant to
applicable laws. If the Lease terminates and Landlord has any rights it can
enforce against Tenant after termination, Landlord can enforce those rights
against Guarantor without giving previous notice to Tenant or Guarantor, or
without making any demand on either of them. This Guarantee is a guarantee of
payment and not of collection.

     Guarantor waives the right to require Landlord to (1) proceed against
Tenant; (2) proceed against or exhaust any security that Landlord holds from
Tenant; or (3) pursue any other remedy in Landlord’s power. Guarantor waives any
defense by reason of any disability of Tenant, including but not limited to any
limitation on the liability or obligation of Tenant under the Lease

--------------------------------------------------------------------------------



or its estate in bankruptcy or of any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of the National
Bankruptcy Act or other statute, or from the decision of any court, and waives
any other defense based on the termination of Tenant’s liability from any cause
whatsoever. Until all of Tenant’s obligations to Landlord have been discharged
in full, Guarantor has no right of subrogation against Tenant. Guarantor waives
its rights to enforce any remedies that Landlord now has, or later may have
against Tenant. Guarantor waives any right to participate in any security now or
later held by Landlord. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guarantee, and waives all notices of
the existence, creation or incurring of new or additional obligations.

     This Guarantee shall continue to be effective, or be reinstated, as the
case may be, if at any time any whole or partial payment or performance of any
obligation under the Lease is or is sought to be rescinded or must otherwise be
restored or returned by Landlord upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Tenant, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for Tenant or any substantial part of Tenant’s property, or otherwise,
all as though such payments and performance had not been made.

     If Landlord disposes of its interest in the Lease, the term “Landlord,” as
used in this Guarantee, shall mean Landlord’s successors.

     If Landlord is required to enforce Guarantor’s obligations by legal
proceedings, Guarantor shall pay to Landlord all costs incurred, including,
without limitation, reasonable attorneys’ fees. Guarantor hereby waives trial by
jury in any such legal proceedings.

     If any term or provision of this Guarantee, or the application thereof to
any person or circumstance, shall, to any extent, be invalid or unenforceable,
the remainder of this Guarantee, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Guarantee shall be valid and be enforced to the fullest extent permitted by
law.

     No waiver by Landlord of any provision or right hereunder shall be implied
from any omission by Landlord to take any action on account of Landlord’s right
under such provision. Any express waiver by Landlord of any provision or right
hereunder shall not act as a waiver of any provision or right elsewhere
contained herein, and shall only act as a waiver as specifically expressed in
said waiver, and only for the time and to the extent therein stated. One or more
waivers by Landlord shall not be construed as a waiver of a subsequent breach of
the same provision or right.

     The rights and remedies given to Landlord by this Guarantee shall be deemed
to be cumulative and no one of such rights and remedies shall be exclusive at
law or in equity of the rights and remedies which Landlord might otherwise have
by virtue of a default under this Guarantee, and the exercise of one such right
or remedy by Landlord shall not impair Landlord’s standing to exercise any other
rights or remedies.

-2-

--------------------------------------------------------------------------------



     All the terms, provisions and agreements of this Guarantee shall be
construed liberally in favor of Landlord, shall inure to the benefit of and be
enforceable by Landlord, its successors and assigns, and shall be binding upon
Guarantor and its successors and assigns.

     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of Ohio.

WITNESSES AS TO GUARANTOR:    GUARANTOR:      REX STORES CORPORATION,      a
Delaware corporation        By:  Print Name:    Its:    Print Name:     


STATE OF OHIO          SS:  COUNTY OF     


     Personally appeared before me, the undersigned, a Notary Public, in and for
said County and State, _____________________, known to me to be the
________________ of REX STORES CORPORATION, the corporation which executed the
foregoing instrument, who acknowledged that he/she did sign and seal the
foregoing instrument for and on behalf of said corporation being thereunto duly
authorized by its Board of Directors, that the same is his/her free act and deed
and the free act and deed of said corporation.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
____________________, _____________________ this _____ day of ____________,
2007.

      Notary Public

[Add to Guarantee: Exhibit A: Description of Leased Premises]

-3-

--------------------------------------------------------------------------------



Exhibit 2.3(c)

Form of License Agreement

[see attachment]

--------------------------------------------------------------------------------



Exhibit 3.4(a)

Form of Space Lease Estoppel

TO:              


  Re: Proposed purchase of property located at ______________________ (the
“Property”), subject to a Lease dated _____________ (“Lease”) between the
undersigned (“Tenant”) and __________________________ (“Landlord”), by virtue of
that certain Purchase and Sale Agreement between Landlord and
_________________________ (“Purchaser”) dated ______________, 2007

Ladies and Gentlemen:

     I. The following statements are made with the knowledge that Purchaser is
relying on them in connection with the purchase and assignment of the Landlord’s
interest in the Lease and, in connection therewith, Purchaser and Landlord and
their respective lenders, successors and assigns (collectively, the
“Beneficiaries”) may rely on them for that purpose.

     The undersigned hereby certifies to Purchaser and the other Beneficiaries
that the following statements are true, correct and complete as of the date
hereof:

     1. The Lease is presently in full force and effect and neither Landlord nor
Tenant is in default thereunder beyond any applicable notice or cure period. To
the knowledge of the undersigned, no event has occurred that with the giving of
notice or the passage of time, or both, would constitute a default by either
Landlord or Tenant under the Lease.

     2. The documents constituting the Lease, as described on Exhibit A attached
hereto, constitute the entire agreement between Landlord and Tenant and there
has been no amendment, written or oral, to the Lease except as included in
Exhibit A.

     3. [The term of the Lease commenced on _______________, ____ and, unless
sooner terminated in accordance with its terms, the term will end on
____________, with options to extend for successive periods of _______ years
each.][The term of the Lease is month-to-month and will expire upon thirty (30)
days' prior written notice delivery to Tenant.] [Except the foregoing options to
extend, if any,] there are no termination options, purchase options or rights of
first refusal regarding the Property except as set forth in the Lease.

     4. Tenant is currently paying $___________ per month as rent under the
Lease, which rent obligation is not past due or delinquent in any respect and
has been paid through and including ______________________, 2007. [No percentage
rent is due under the Lease.] [Percentage rent is due under the Lease, which
percentage rent is calculated as follows: _____________, which rent obligation
is not past due or delinquent in any respect and

--------------------------------------------------------------------------------



has been paid through and including __________________, 2007. Percentage rent
paid in 2007 through _________ [current month], 2007 equaled $__________.
Percentage rent paid in 2006 equaled $_________.] No rent under the Lease has
been paid more than thirty (30) days in advance. The estimated additional rent
payable pursuant to the Leases has been paid through and including
__________________, 2007 in the following amounts:

[COMPLETE PRIOR TO SENDING, IF APPLICABLE]

Common Area Maintenance     Insurance     Real Estate Taxes     Water/Sewer    
Trash     Utilities     Reserve for Major Repairs     Sign  

None of the additional rent set forth above is past due or delinquent in any
respect.



     5. [Tenant has not made any payment to Landlord as a security deposit or
rental deposit.] [Tenant has made a payment to Landlord in the amount of $
_________
as a security deposit.]

     6. Tenant has not entered into any sublease, assignment or any other
agreement transferring any of its interest in the Lease or the Premises. To the
knowledge of the undersigned, Landlord has not entered into any sublease,
assignment or any other agreement transferring any of its interest in the Lease
or the Premises.

     7. All exhibits attached hereto are by this reference incorporated fully
herein.

     8. The undersigned is duly authorized to execute and deliver this estoppel
certificate.

     9. This estoppel certificate is binding upon the undersigned and its
successors and assigns and may be relied upon by Purchaser and the other
Beneficiaries, and if any mortgage loan encumbering the Property becomes the
subject of any securitization, may also be relied upon by the credit rating
agency, if any, rating the securities collateralized by the mortgage loan as
well as any issuer of such securities and any servicer and/or trustee acting in
respect of such securitization.

EXECUTED as of the _____ day of _______________, 2007.

By:   Name:   Title:  


-2-

--------------------------------------------------------------------------------



Exhibit 3.4(b)

Form of REA Estoppel

TO:              


  Re: Proposed assignment of the REA (defined below) pursuant to that certain
Purchase and Sale Agreement between _________________________ (“Seller”) and
_________________________ (“Purchaser”) dated ______________, 2007 regarding
___________________________ (the “Property”)

Ladies and Gentlemen:

     II. The following statements are made with the knowledge that Purchaser is
relying on them in connection with the purchase of the Property and the
assignment to Purchaser of the REA (defined below) in connection therewith, and
Purchaser and Seller and their respective lenders, successors and assigns, and
successor owners of the Property (collectively, the “Beneficiaries”) may rely on
them for that purpose.

     The undersigned hereby certifies to Purchaser and the other Beneficiaries
that the following statements are true, correct and complete as of the date
hereof:

     1. The undersigned is a party to the documents identified on Exhibit A
attached hereto (collectively, the “REA”). Seller is a party to the REA with
respect to the Property. There have been no amendments, modifications or
revisions to the REA, written or oral, except as set forth on Exhibit A.

     2. The REA is presently in full force and effect.

     3. No party is in default under the REA beyond any applicable notice or
cure period, including, without limitation, any common area maintenance
obligations under the REA, no event has occurred that with the giving of notice
or passage of time, or both, could constitute a default under the REA, and no
party to the REA owes any payment or other funds under the REA to a third party
or other party thereto.

     4. There are no unpaid assessments or charges existing under the REA that
are due from Seller or previous owners or occupants of the Property. The amount
of assessments or charges assessed against all of the Property subject to the
REA for 2005 was $___________, which amount was timely paid in full. No
assessments or charges have been paid more than one (1) month in advance.

     5. All construction work, if any, required to be performed by Seller under
the REA has been completed as required thereunder and has been accepted by the
other party thereto.

--------------------------------------------------------------------------------



     6. The undersigned is duly authorized to execute and deliver this estoppel
certificate.

     7. This estoppel certificate is binding upon the undersigned and its
successors and assigns and may be relied upon by Purchaser and the other
Beneficiaries, and if any mortgage loan encumbering the Property becomes the
subject of any securitization, may also be relied upon by the credit rating
agency, if any, rating the securities collateralized by the mortgage loan as
well as any issuer of such securities and any servicer and/or trustee acting in
respect of such securitization.

EXECUTED as of the day of , 2007.

By:   Name:   Title:  


-2-

--------------------------------------------------------------------------------



Exhibit 4.2(a)(i)

Form of Deed

[see attachment]

--------------------------------------------------------------------------------



RECORDING REQUESTED BY

AND WHEN RECORDED MAIL
TO:

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE FOR RECORDER’s USE

Special Warranty Deed

For the consideration of Ten Dollars ($10.00), and other valuable
considerations, I or we,
_____________________________________________________________, do/does hereby
convey to _______________________________ the real property situated in
_______________ County, _____________ described as Parcel Nos. _______________
[the fee parcels] on Exhibit A attached hereto and made a part hereof.

TOGETHER WITH: any and all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto, including without limitation Grantor’s interest in Parcel
Nos. ___________________ [the appurtenant easements] described on Exhibit A
attached hereto and made a part hereto;

SUBJECT ONLY TO: (i) real estate taxes and assessments which are a lien but not
yet due and payable, (ii) building and zoning laws, ordinances and regulations,
(iii) public streets and rights of way and (iv) such other matters set forth on
Exhibit B attached hereto and made a part hereof. And the Grantor hereby binds
itself and its successors to warrant and defend the title against all acts of
the Grantor herein, and no other, subject to the matters set forth.

--------------------------------------------------------------------------------



Dated as of the _____ day of _______________, 2007.

STATE OF  )      )  SS: COUNTY OF  )   


On this _____ day of _______________, 2007, before me, a Notary Public in and
for said County and State, personally appeared _________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument.

WITNESS my hand and affixed my official seal.

Signature _________________________________

For Notary Seal or Stamp

[Add to Deed: Exhibit A – Legal Description of Property and Exhibit B –
Permitted Exceptions]

-2-

--------------------------------------------------------------------------------



Exhibit 4.2(a)(ii)

Form of Space Lease Assignment

[see attachment]

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
____________________________________
____________________________________
____________________________________
____________________________________


ASSIGNMENT AND ASSUMPTION OF LEASES

     THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is entered
into as of the ____ day of ____________, 2007, between
_________________________, a ________________ (“Assignor”) and
______________________, a __________________ (“Assignee”).

     1. Property. The “Property” shall mean the land legally described in
Exhibit A attached to this Assignment, together with the buildings, structures
and other improvements located thereon.

     2. Leases and Tenancies. The “Leases” shall mean all leases and any
amendments thereto identified on Exhibit B attached to this Assignment.

     3. Assignment. For good and valuable consideration received by Assignor,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
gives, grants, conveys and assigns to Assignee as of the date hereof, the entire
right, title and interest of Assignor in and to the Leases.

     4. Assumption. Assignee hereby assumes, and agrees to be bound by and to
perform, all of the covenants, agreements and obligations of Assignor under the
Leases accruing on or after the date hereof.

     5. Third Parties. No third party shall have the benefit of any of the
provisions of this Assignment, nor is this Assignment made with the intent that
any person or entity other than Assignor or Assignee rely hereon.

     6. Indemnification by Assignor. Assignor hereby indemnifies Assignee, and
agrees to defend and hold Assignee harmless from and against any and all
liability, loss, cost, damage and/or expense, including without limitation
reasonable attorneys’ fees, which Assignee shall incur in connection to the
Leases by reason of any failure or alleged failure of Assignor to have complied
with or to have fully performed, before the date hereof, all obligations on its
part to have been performed, complied with or discharged under any of the terms
and conditions of the Leases.

--------------------------------------------------------------------------------



      7. Indemnification by Assignee. Assignee hereby indemnifies Assignor, and
agrees to defend and hold Assignor harmless from and against any and all
liability, loss, cost, damage and/or expense, including without limitation
reasonable attorneys’ fees, which Assignor shall incur in connection with the
Leases by reason of any failure or alleged failure of Assignee, as the successor
to Assignor, to comply with or to fully perform, on and after the date hereof,
all obligations to be performed or complied with under any of the terms and
conditions in of the Leases.

      8. Counterparts. This Agreement may be executed in any number of
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument. For purposes of this Agreement, a facsimile of an executed
counterpart shall constitute an original.

     9. Successors and Assigns. The terms and conditions of this Assignment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

[signatures on following page]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of the day and year first above written.

ASSIGNEE: ASSIGNOR: By: _____________________________________       Name:
____________________________________ By: _____________________________________  
Title: _____________________________________   Name:
____________________________________       Title:
_____________________________________

[**add appropriate notary blocks]

--------------------------------------------------------------------------------



Exhibit 4.2(a)(iii)

Form of Non-Foreign Transferor Certification

NON-FOREIGN AFFIDAVIT

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by
____________________, a _________ limited liability company (“Transferor”), the
undersigned hereby certifies the following on behalf of the Transferor:

     1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate, or foreign person (as those terms are defined in the
Internal Revenue Code and the Income Tax Regulations promulgated thereunder);

     2. Transferor’s U.S. employer identification number is __________; and

     3. Transferor’s address is .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Transferor.

Dated: _____________ ____, 2007

Transferor:



By:   Name:   Title:  


--------------------------------------------------------------------------------



Exhibit 4.2(a)(vii)

Form of Date-Down Letter

CLOSING CERTIFICATE

__________________________, a __________ limited liability company (“Seller”),
hereby certifies and confirms for the benefit of ___________________________
(“Purchaser”), that all representations and warranties made by Seller in the
Purchase and Sale Agreement dated _______________, 2007, by and between Seller
and Purchaser, are true and correct in all material respects as of the date
hereof.

DATED as of the ____ day of ________________, 2007.

By:   Name:   Title:  


--------------------------------------------------------------------------------



Exhibit 4.2(a)(x)

Form of REA Assignment

[see attachment]

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
____________________________________
____________________________________
____________________________________
____________________________________


ASSIGNMENT AND ASSUMPTION

OF RECIPROCAL EASEMENT AGREEMENT

     THIS ASSIGNMENT AND ASSUMPTION OF RECIPROCAL EASEMENT AGREEMENT (this
“Assignment”) is entered into as of the ____ day of ____________, 20__, between
________________________, a ___________________ (“Assignor”) and
___________________________________, a __________________ (“Assignee”).

     1. Property. The “Property” shall mean the land legally described in
Exhibit A attached to this Assignment, together with the buildings structures
and other improvements located thereon.

     2. REA. The “REA” shall mean the agreements affecting the Property, or any
part thereof, listed on Exhibit B attached to this Assignment as amended or
supplemented from time to time.

     3. Assignment. For good and valuable consideration received by Assignor,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
gives, grants, conveys and assigns to Assignee as of the date hereof the entire
right, title and interest of Assignor in and to the REA.

     4. Assumption. Assignee hereby assumes, and agrees to be bound by and to
perform, all of the covenants, agreements and obligations of Assignor under the
REA described on Exhibit B accruing on or after the date hereof.

     5. Indemnification by Assignor. Assignor hereby indemnifies Assignee, and
agrees to defend and hold Assignee harmless from and against any and all
liability, loss, cost, damage and/or expense, including, without limitation,
reasonable attorneys’ fees, which Assignee shall incur in connection to the REA
by reason of any failure or alleged failure of Assignor to have complied with or
to have fully performed, before the date hereof, all obligations on its part to
have been performed, complied with or discharged under any of the terms and
conditions of the REA.

     6. Indemnification by Assignee. Assignee hereby indemnifies Assignor, and
agrees to defend and hold Assignor harmless from and against any and all
liability, loss, cost, damage and/or expense, including without limitation
reasonable attorneys’ fees, which Assignor shall incur in connection with the
REA by reason of any failure or alleged failure of Assignee, as

--------------------------------------------------------------------------------



the successor to Assignor, to comply with or to fully perform, on and after the
date hereof, all obligations to be performed or complied with under any of the
terms and conditions in of the REA.

      7. Counterparts. This Agreement may be executed in any number of
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument. For purposes of this Agreement, a facsimile of an executed
counterpart shall constitute an original.

     8. Successors and Assigns. The terms and conditions of this Assignment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

[signatures on following page]

-2-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of the day and year first above written.

ASSIGNEE: ASSIGNOR: By: _____________________________________       Name:
____________________________________ By: _____________________________________  
Title: _____________________________________   Name:
____________________________________       Title:
_____________________________________


[**add appropriate notary blocks]

--------------------------------------------------------------------------------



Exhibit 4.2(a)(xii)

Form of Bill of Sale and Assignment

[see attachment]

--------------------------------------------------------------------------------



BILL OF SALE AND ASSIGNMENT

     This BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made and entered
into as of ________ __, 2007, by and between _______________________________, a
___________________ (“Assignor”), and _____________________________, a
_________________ (“Assignee”).

     In consideration of the sum of Ten Dollars ($10) and other good and
valuable consideration paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby assign, transfer, convey
and deliver to Assignee, its successors and assigns, all of Seller’s right title
and interest in and to the Personal Property and Intangible Property, as such
terms are defined in the Purchase and Sale Agreement, by and between Assignor
and Assignee, dated as of
___________
, 2007 (the “Purchase Agreement”).

     Assignor warrants to Assignee that Assignor owns all right, title and
interest in the Personal Property and Intangible Property free and clear of any
lien, security interest or adverse claim.

[signatures on following page]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale
as of the day and year first above written.

ASSIGNEE: ASSIGNOR: By: _____________________________________       Name:
____________________________________ By: _____________________________________  
Title: _____________________________________   Name:
____________________________________       Title:
_____________________________________


--------------------------------------------------------------------------------



Exhibit 12(f)

Insurance Certificate

[see attachment]

--------------------------------------------------------------------------------



Schedule 2.1(a)(iv)

Schedule of Space Lease Documents

Store 88 – 1801 Norman Drive, Valdosta, Georgia

Lease dated January 30, 2006 between Kelly & Cohen Appliances, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

Store 108 – 2619 Dawson Road, Albany, Georgia

Lease dated September 23, 2005 between Kelly & Cohen Appliances, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

Store 142 - 6748 N.W. Cache Road, Lawton, Oklahoma

Lease dated October 14, 2005 between Stereo Town, Inc., as landlord, and Dollar
Tree Stores, Inc., as tenant

Store 163 - 2376 David Lyle Boulevard, Rock Hill, South Carolina

Lease dated January 30, 2006 between Kelly & Cohen Appliances, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

Store 214 - 2200 Orchard Crossing, Benton Harbor, Michigan

Lease dated December 10, 2003 between Rex Radio and Television, Inc., as
landlord, and Goodwill Industries of Southwestern Michigan, Inc., as tenant

Store 265(a) – 2350 Airline Drive, Bossier City, Louisiana

Lease dated February 24, 2006 between Rex Radio and Television, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

Store 265(b) – 2350 Airline Drive, Bossier City, Louisiana

Lease dated August 9, 2001 between Rex Radio and Television, Inc., as landlord,
and Nexola Communications, Inc., as tenant

Store 288 - 8165 US Highway 1/141, Iron Mountain, Michigan

Lease dated October 14, 2005 between Rex Radio and Television, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

Letter from landlord dated April 20, 2006 representing that actual real estate
tax base for 2004 is $12,029.00 (rather than $6,209.81 as set forth in Section
A.11.b.2 of the Lease)

--------------------------------------------------------------------------------



Store 307 - 2651 SE Washington Boulevard, Bartlesville, Oklahoma

Lease dated October 14, 2005 between Stereo Town, Inc., as landlord, and Dollar
Tree Stores, Inc., as tenant

Store 309 - 1600 Memorial Road, Houghton, Michigan

Lease dated October 14, 2005 between Rex Radio and Television, Inc., as
landlord, and Dollar Tree Stores, Inc., as tenant

--------------------------------------------------------------------------------



Schedule 2.3(a)(i)

Schedule of Twenty Leased Properties

Store
No.    Address    City    State    ZIP    County    SF  3    2119 E. Dorothy
Lane    Kettering    OH    45420    Montgomery    10,507  32    2440 Broad
Street    Sumter    SC    29151    Sumter    13,527  45    8522 US Hwy 441   
Leesburg    FL    34788    Lake    12,000  103    1821 Beltline Road SW   
Decatur    AL    35601    Morgan    11,000  129    2920 Cheney Highway   
Titusville    FL    32780    Brevard    12,000  147    1414 Poleline Road East 
  Twin Falls    ID    83301    Twin Falls    11,988  194    4322 John Ben
Sheppard    Odessa    TX    79762    Ector    11,009  202    4903 Milan Road   
Sandusky    OH    44870    Erie    11,918  207    2550 E. Morris Blvd.   
Morristown    TN    37813    Hamblen    7,650  218    2152 Dell Range Blvd.   
Cheyenne    WY    82009    Laramie    11,700  219    3650 E. 2nd Street   
Casper    WY    82601    Natrona    13,932  233    107 Sandy Court    Danville 
  VA    24541    Danville City    11,900  238    4361 Venture Drive    Peru   
IL    61354    La Salle    15,000  254    1573 N. State Rte 50    Bradley    IL 
  60915    Kankakee    11,748  276    2250 Tiffin Ave.    Findlay    OH   
45840    Hancock    11,984  280    5071 State Hwy 23    Oneonta    NY    13820 
  Otsego    11,400  283    13115 Lee Highway    Bristol    VA    24202   
Bristol    11,988  306    1611 West Rose Street    Walla Walla    WA    99362   
Walla Walla    11,400  314    2200 E. Main Street    Owosso    MI    48867   
Shiawassee    11,988  324    3869 N. Gloster    Tupelo    MS    38801    Lee   
11,720 


--------------------------------------------------------------------------------



Schedule 2.3(a)(ii)

Schedule of Twenty Non-Leased Properties

Store
No.    Address    City    State    ZIP    County    SF  10    5225 Highway 18
South    Jackson    MS    39209    Hinds    11,996  52    2651 29th St.   
Greeley    CO    80631    Weld    12,980  61    1725 32nd Ave. S.    Grand
Forks    ND    58201    Grand Forks    11,844  67    241 W. 15th Street   
Panama City    FL    32401    Bay    8,746  78    3548 Rt. 281    Cortland   
NY    13045    Cortland    11,988  97    2717 W. 26th Street    Erie    PA   
16506    Erie    12,000  112    4099 McDonald Drive    Dubuque    IA    52002   
Dubuque    11,830  120    803 S. Wheatley Street    Ridgeland    MS    39158   
Madison    9,920  144    946 Orleans Road    Charleston    SC    29407   
Charleston    11,058  145    1817 S. Ave. West    Missoula    MT    59801   
Missoula    11,840  155    2827 Watson Blvd.    Warner Robins    GA    31093   
Houston    11,900  169    2045 Statesville Blvd.    Salisbury    NC    28144   
Rowan    10,064  183    7130 Rivers Ave.    Charleston    SC    29418   
Charleston    9,600  193    106 East Loop 281    Longview    TX    75601   
Gregg    11,918  216    4130 E. Wilder Road    Bay City    MI    48706    Bay   
13,940  221    2223 Colorado Boulevard    Denton    TX    76205    Denton   
11,985  231    3501 4th St. SW    Mason City    IA    50401    Cerro Gordo   
11,988  248    20839 State Route 3    Watertown    NY    13601    Jefferson   
11,880  252    96 Airport Beltway    Hazelton    PA    18201    Luzerne   
11,988  272    2749 Military Road    Niagara Falls    NY    14305    Niagara   
11,988 


--------------------------------------------------------------------------------



Schedule 2.3(e)

Schedule of Twenty-Two Properties

Store
No.    Address    City    State    ZIP    County    SF  3    2119 E. Dorothy
Lane    Kettering    */OH    45420    Montgomery    10,507  32    2440 Broad
Street    Sumter    SC    29151    Sumter    13,527  45    8522 US Hwy 441   
Leesburg    FL    34788    Lake    12,000  103    1821 Beltline Road SW   
Decatur    AL    35601    Morgan    11,000  129    2920 Cheney Highway   
Titusville    FL    32780    Brevard    12,000  133    4436 Tamiami Trial   
Naples    FL    33962    Collier    11,958  143    28270 S. Tamiami Trail   
Bonita Springs    FL    34134    Lee    11,988  147    1414 Poleline Road East 
  Twin Falls    ID    83301    Twin Falls    11,988  194    4322 John Ben
Sheppard    Odessa    TX    79762    Ector    11,009  202    4903 Milan Road   
Sandusky    OH    44870    Erie    11,918  207    2550 E. Morris Blvd.   
Morristown    TN    37813    Hamblen    7,650  218    2152 Dell Range Blvd.   
Cheyenne    WY    82009    Laramie    11,700  219    3650 E. 2nd Street   
Casper    WY    82601    Natrona    13,932  233    107 Sandy Court    Danville 
  VA    24541    Danville City    11,900  238    4361 Venture Drive    Peru   
IL    61354    La Salle    15,000  254    1573 N. State Rte 50    Bradley    IL 
  60915    Kankakee    11,748  264    2313 N. Monroe    Monroe    MI    48162   
Monroe    16,488  280    5071 State Hwy 23    Oneonta    NY    13820    Otsego 
  11,400  283    13115 Lee Highway    Bristol    VA    24202    Bristol   
11,988  306    1611 West Rose Street    Walla Walla    WA    99362    Walla
Walla    11,400  314    2200 E. Main Street    Owosso    MI    48867   
Shiawassee    11,988  324    3869 N. Gloster    Tupelo    MS    38801    Lee   
11,720 


--------------------------------------------------------------------------------



Schedule 3.1(a)(xix)

Schedule of Service Contracts

NONE

--------------------------------------------------------------------------------



Schedule 3.3(f)

Additional Properties

Store
No.    Address    City    State    State    ZIP    County    SF  60    3501 6th
Ave. S.E.    Aberdeen    South Dakota    SD    57401    Brown    11,956  254   
1573 N. State Rte 50    Bradley    Illinois    IL    60915    Kankakee   
11,748  271    979 St. Rte 5 & US 20    Geneva    New York    NY    14556   
Ontario    11,970  292    2100 Memorial Drive    Waycross    Georgia    GA   
31501    Ware    11,988  248    20839 State Route 3    Watertown    New York   
NY    13601    Jefferson    11,880  118    1305 81 E. Ash Street    Piqua   
Ohio    OH    45356    Miami    12,000  104    120 N. Range Line    Joplin   
Missouri    MO    65801    Jasper    12,000  316    1603 E. Dixie Drive   
Asheboro    North Carolina    NC    27203    Randolph    12,000 


--------------------------------------------------------------------------------



Schedule 3.3(i)

Environmental Assessment Properties

 Store
No.    Address    City    State    State    ZIP    County    SF   290    2615
Lincoln Way    Clinton    Iowa    IA    52732    Clinton    11,988   276    2250
Tiffin Ave.    Findlay    Ohio    OH    45840    Hancock    11,984   231    3501
4th St. SW    Mason City    Iowa    IA    50401    Cerro Gordo    11,988   291 
  1823 S. West Avenue    Freeport    Illinois    IL    61032    Stephenson   
11,970 


--------------------------------------------------------------------------------



Schedule 3.6(a)(vii)

Schedule of 25 Properties

Store
No.    Address    City    State    State    ZIP    County    SF  60    3501 6th
Ave. S.E.    Aberdeen    South Dakota    SD    57401    Brown    11,956  108   
2619 Dawson Road    Albany    Georgia    GA    31707    Dougherty    10,000 
307    2654 S.E. Washington Blvd.    Bartlesville    Oklahoma    OK    74006   
Washington    12,000  143    28270 S. Tamiami Trail    Bonita Springs   
Florida    FL    34134    Lee    11,988  265    2350 Airline Drive    Bossier
City    Louisiana    LA    71111    Bossier Parish    14,985  254    1573 N.
State Rte 50    Bradley    Illinois    IL    60915    Kankakee    11,748  283   
13115 Lee Highway    Bristol    Virginia    VA    24202    Bristol    11,988 
219    3650 E. 2nd Street    Casper    Wyoming    WY    82601    Natrona   
13,932  218    2152 Dell Range Blvd.    Cheyenne    Wyoming    WY    82009   
Laramie    11,700  290    2615 Lincoln Way    Clinton    Iowa    IA    52732   
Clinton    11,988  276    2250 Tiffin Ave.    Findlay    Ohio    OH    45840   
Hancock    11,984  271    979 St. Rte 5 & US 20    Geneva    New York    NY   
14556    Ontario    11,970  242    1804 N. Diers Avenue    Grand Island   
Nebraska    NE    68803    Hall    14,652  52    2651 29th St.    Greeley   
Colorado    CO    80631    Weld    12,980  288    W8165 Hwy 2 & 141 South   
Iron Mountain    Michigan    MI    49801    Dickinson    11,988  142    6748 NW
Cache Road    Lawton    Oklahoma    OK    73505    Comanche    12,000  231   
3501 4th St. SW    Mason City    Iowa    IA    50401    Cerro Gordo    11,988 
145    1817 S. Ave. West    Missoula    Montana    MT    59801    Missoula   
11,840  133    4436 Tamiami Trial    Naples    Florida    FL    33962   
Collier    11,958  175    30512 U.S. Hwy 19 S.    Palm Harbor    Florida    FL 
  34684    Pinellas    11,000  238    4361 Venture Drive    Peru    Illinois   
IL    61354    La Salle    15,000  217    1612 Highway 50 West    Pueblo   
Colorado    CO    81008    Pueblo    11,988  324    3869 N. Gloster    Tupelo   
Mississippi    MS    38801    Lee    11,720  88    1801 Norman Drive   
Valdosta    Georgia    GA    31601    Lowndes    12,000  306    1611 West Rose
Street    Walla Walla    Washington    WA    99362    Walla Walla    11,400 


--------------------------------------------------------------------------------



Schedule 6.1(c)(i)

Schedule of Purchase Option Agreements

Store 
No.   
Property Address 
 
Purchase Option Agreement 
      103    1821 Beltline Road SW    Deed from Beltline-Decature to Seller,
dated October      Decatur, AL 35601    22, 1986    160    1145 East Main
Street    Supplemental Agreement, between Kelly & Cohen      Carbondale, IL
62901    Appliances, Inc. and UM Partners, dated June 5, 1994         
(recorded)        201    331 Graft Road    General Warranty Deed, by Newtowne
Mall      New Philadelphia, OH    Associates Limited Partnership, as grantor, to
Rex, as      44663    grantee, dated August 25, 1993    207    2550 E. Morris
Blvd.    Special Warranty Deed, by CBL Morristown, Ltd., as      Morristown, TN
37813    grantor, to Kelly & Cohen Appliances, Inc., as          grantee, dated
October 15, 1993    252    96 Airport Beltway    Supplemental Agreement, dated
November 26, 1971,      Hazelton, PA 18201    and recorded in Book 1737, Page
1058.    316    1603 E. Dixie Drive    Easement and Restriction Agreement dated 
    Asheboro, NC 27203    September 5, 2000, by and among Randolph Fringe       
  Land, Ltd., Kelly & Cohen Appliances, Inc. and JG          Randolph LLC
(recorded) (referenced also in Special          Warranty Deed, by Randolph
Fringe Land, Ltd., as          grantor, to Kelly & Cohen Appliances, Inc., as   
      grantee, dated September 5, 2000) 


--------------------------------------------------------------------------------



Schedule 6.1(c)(ii)

Schedule of Right of First Refusal Agreements

Store
No.   
Property Address 
 
Right of First Refusal Agreements 
      103    1821 Beltline Road SW    Deed from Beltline-Decatur to Seller,
dated October      Decatur, AL 35601    22, 1986    145    1817 S. Ave. West   
Right of First Refusal, between Kelly & Cohen      Missoula, MT 59801   
Appliances, Inc. and Southgate Mall Associates, LLP          (“Southgate”),
dated November 4, 1998        155    2827 Watson Blvd.    Right of First Refusal
to Purchase, between Kelly &      Warner Robbins, GA    Cohen Appliances, Inc.
and S.G.I., Inc., dated      31093    August 15, 1994    160    1145 East Main
Street    Supplemental Agreement, between Kelly & Cohen      Carbondale, IL
62901    Appliances, Inc. and UM Partners, dated June 5, 1994         
(recorded)        207    2550 E. Morris Blvd.    Special Warranty Deed, by CBL
Morristown, Ltd., as      Morristown, TN 37813    grantor, to Kelly & Cohen
Appliances, Inc., as          grantee, dated October 15, 1993    214    2200
Orchard Crossing    Lease Agreement, by and between Goodwill      Benton Harbor,
Michigan    Industries of Southwestern Michigan, Inc. and Rex      49022   
Radio and Television, Inc., dated December 10, 2003    223    3035 Northridge
East    Grant Deed from Ashtabula Mall Company to Seller,      Ashtabula, OH
44004    dated c. August 10, 1995, and recorded in Vol. 082,          Page 9878
of the county records.    264    2313 N. Monroe    Grant Deed from Frenchtown
Square Partnership to      Monroe, MI 48162    Kelly & Cohen, dated c. December
7, 1999, recorded          in Liber 1872, Page 0009.    316    1603 E. Dixie
Drive    Easement and Restriction Agreement dated      Asheboro, NC 27203   
September 5, 2000, by and among Randolph Fringe          Land, Ltd., Kelly &
Cohen Appliances, Inc. and JG          Randolph LLC (recorded) (referenced also
in Special 


--------------------------------------------------------------------------------



Store
No.   
Property Address 
 
Right of First Refusal Agreements 
              Warranty Deed, by Randolph Fringe Land, Ltd., as          grantor,
to Kelly & Cohen Appliances, Inc., as          grantee, dated September 5,
2000) 


--------------------------------------------------------------------------------



Schedule 6.1(e)

Schedule of Litigation

NONE

--------------------------------------------------------------------------------



Schedule 6.1(h)

Schedule of Leasing Commissions

NONE

--------------------------------------------------------------------------------



Schedule 6.1(j)

Schedule of Required Consents

NONE

--------------------------------------------------------------------------------



Schedule 15.17

Purchase Price Allocations

Store  No.   Address    City    State    ZIP    County  SF  Allocated
Purchase
Price       1821 Beltline Road                            103    SW    Decatur 
  AL    35601    Morgan  11,000    $ 1,320,000      145    1817 S. Ave. West   
Missoula    MT    59801    Missoula  11,840    $ 1,598,400            Warner   
                    155    2827 Watson Blvd.    Robins    GA    31093   
Houston  11,900    $ 1,428,000        1145 East Main                           
160    Street    Carbondale    IL    62901    Jackson  11,211    $ 1,345,320   
    2550 E. Morris                            207    Blvd.    Morristown    TN 
  37813    Hamblen  7,650    $ 918,000        2200 Orchard    Benton           
            214    Crossing    Harbor    MI    49022    Berrien  11,985    $
1,477,579        3035 Northridge                            223    East   
Ashtabula    OH    44004    Ashtabula  11,960    $ 1,435,200      264    2313 N.
Monroe    Monroe    MI    48162    Monroe  16,488    $ 1,731,240      316   
1603 E. Dixie Drive    Asheboro    NC    27203    Randolph  12,000    $
1,440,000          TOTALS                  106,034    $ 12,693,739.00   


--------------------------------------------------------------------------------